Exhibit 10.94

 

LOGO [g739720ex10_94logo.jpg]    CONFIDENTIAL

 

 

PNC Bank, National Association

Three PNC Plaza

225 Fifth Avenue, 4th Floor

Pittsburgh, Pennsylvania 15222

  

PNC Capital Markets LLC

Three PNC Plaza

225 Fifth Avenue, 5th Floor

Pittsburgh, Pennsylvania 15222

April 13, 2014

$800,000,000

Senior Credit Facilities

Commitment Letter

Koppers Inc.

436 Seventh Avenue

Pittsburgh, PA 15219

Attention: Louann E. Tronsberg-Deihle

Ladies and Gentlemen:

Koppers Inc., a Pennsylvania corporation (the “Borrower”, the “Company”, “you”
or “your”) has advised PNC Capital Markets LLC (“PNC Capital Markets” or
“Arranger”) and PNC Bank, National Association (“PNC Bank”) (collectively, “us”
or “we”) that it intends to acquire two affiliated target companies you have
identified to us as Project Orchid (the “Targets”) and consummate the other
transactions described in the Summary of Terms and Conditions attached hereto as
Exhibit A (the “Term Sheet”). Capitalized terms used herein but not defined
herein have the meanings assigned to them in the Term Sheet.

In connection with the foregoing, you have requested that the Arranger agree to
structure, arrange and syndicate the senior credit facilities as described in
the Term Sheet in an aggregate amount of $800 million. You have also requested
that PNC Bank commit to provide the Credit Facilities in their entirety and
serve as administrative agent for the Credit Facilities.

 

  1. Commitments; Titles and Roles.

PNC Bank is pleased to advise you of its commitment to provide $800 million of
the Credit Facilities (the “Commitment”). The Commitment is provided on (i) the
terms and subject to the conditions set forth in this letter (this letter and
the Term Sheet (including all Annexes thereto) are hereinafter collectively, the
“Commitment Letter”), the Administrative Agent’s Fee Letter dated as of the date
hereof, by and among PNC Capital Markets, PNC Bank and the Borrower (the
“Administrative Agent’s Fee Letter”) and the Joint Lead Arrangers’ Fee Letter
dated as of the date hereof, by and among PNC Capital Markets, PNC Bank and the
Borrower (the “Joint Lead Arrangers’ Fee Letter”) (the Administrative Agent’s
Fee Letter and the Joint Lead Arrangers’ Fee Letter are collectively, the “Fee
Letters”) (the Commitment Letter and the Fee Letters are hereinafter
collectively referred to as the “Debt Financing Letters”) and (ii) subject only
to the conditions expressly set forth in Section 4 of this Commitment Letter and

 

 



--------------------------------------------------------------------------------

Koppers Inc.

April 13, 2014

Page 2    CONFIDENTIAL

 

 

the other conditions referred to on Annex 3 to Exhibit A to this Commitment
Letter. Notwithstanding anything to the contrary in the Debt Financing Letters,
the terms of this Commitment Letter are intended as an outline of certain of the
material provisions of the Credit Facilities, but do not include all of the
terms, covenants, representations, warranties, default clauses and other
provisions that will be contained in the definitive documents related to the
Credit Facilities, which shall be prepared by our counsel (collectively, the
“Credit Documentation”); provided that there shall be no closing condition to
the Credit Facilities contained in the Credit Documentation that is not
specifically set forth in Section 4 hereof or on Annex 3 to Exhibit A to this
Commitment Letter. Those matters that are not covered or made clear in the Debt
Financing Letters are subject to the mutual agreement of the parties hereto. No
party hereto has been authorized by us to make any oral or written statements or
representations that are inconsistent with the Debt Financing Letters.

PNC Capital Markets is pleased to inform you that it is willing to act as lead
arranger and sole bookrunner, and PNC Bank is pleased to inform you that it is
willing to act as the administrative agent (the “Administrative Agent”) for the
Credit Facilities. The Arranger and the Administrative Agent will, in such
capacities, perform the duties and exercise the authority customarily performed
and exercised by them in such roles. It is understood and agreed that with
respect to the Credit Facilities, PNC Capital Markets shall be afforded “top
left” placement (and will hold the role and responsibilities conventionally
understood to be associated with such name placement) in any marketing
materials. It is further understood that there will be additional agents,
co-agents, arrangers or bookrunners and that the joint lead arrangers shall be
mutually agreed to by PNC Capital Markets and the Company. No additional agents,
co-agents, arrangers or bookrunners will be appointed, no other titles conferred
nor compensation paid (other than that expressly contemplated by the Debt
Financing Letters) without the consent of the Arranger; provided that you may,
on or prior to the date which is 15 business days after the date of your
acceptance of this Commitment Letter, appoint one or more financial institutions
(each, an “Additional Commitment Party” and collectively, the “Additional
Commitment Parties”) to serve as joint lead arrangers and joint bookrunners for
the Credit Facilities, and award such Additional Commitment Party, additional
agent or co-agent titles in a manner and with economics set forth in the
immediately succeeding proviso (it being understood that, notwithstanding
anything in this Commitment Letter to the contrary, our commitments in respect
of the Credit Facilities will be permanently reduced by the amount of the
commitments of the Additional Commitment Parties (or their relevant affiliates)
in respect of each of the Credit Facilities, upon the execution by such
Additional Commitment Party (and any relevant affiliate) of customary joinder
documentation and, thereafter such Additional Commitment Party (and/or any
relevant affiliate) shall constitute a “Commitment Party” and a “Lender”
hereunder); provided, further, that (y) each Additional Commitment Party (or its
relevant affiliates) shall provide commitments ratably across the Credit
Facilities, and (z) the aggregate economics payable to such Additional
Commitment Party (or any relevant affiliate thereof) in respect of the Credit
Facilities shall be proportionate to the commitment of such Additional
Commitment Party (or any relevant affiliate thereof) in respect of the Credit
Facilities.

 

 

LOGO [g739720ex10_94logo.jpg]



--------------------------------------------------------------------------------

Koppers Inc.

April 13, 2014

Page 3    CONFIDENTIAL

 

 

  2. Syndication.

The Arranger intends to commence syndication of the Credit Facilities promptly
upon your acceptance of the terms of this letter and until the earlier to occur
of: (i) Successful Syndication (as defined in the Joint Lead Arrangers’ Fee
Letter) and (ii) the date that is 90 days after the Closing Date (as defined
herein). You agree, and will exercise your rights under Section 6.12 of the
Acquisition Agreement (as defined in the Term Sheet) to cause each Target to use
its commercially reasonable efforts to actively assist the Arranger in
completing a Successful Syndication. Such assistance shall include but not be
limited to

(a) you providing and causing your advisors, if applicable, and using
commercially reasonable efforts to cause each Target to provide, the Arranger,
its third party consultants, and the Lenders upon request with all information
reasonably deemed necessary by the Administrative Agent and Arranger to complete
a Successful Syndication, including, but not limited to, information and
projections prepared by you relating to the Transactions contemplated hereby
(including Projections (as hereinafter defined)),

(b) your assistance in preparing, a confidential information memorandum for the
Credit Facilities (the “Memorandum”) and other materials to be used in
connection with the syndication of the Credit Facilities (collectively with the
Term Sheet and the Projections, the “Information Materials”),

(c) you otherwise assisting the Arranger in its syndication efforts, including
by making your senior officers and advisors, and using commercially reasonable
efforts to make officers of each Target, available from time to time to attend
and make presentations regarding the business and prospects of the Borrower, at
one or more meetings of prospective Lenders (as mutually agreed with respect to
the number and timing of such meetings),

(d) prior to and during the syndication of the Credit Facilities there shall be
no competing offering, placement or arrangement of any debt securities or bank
financing by or on behalf of Holdings and/or its subsidiaries, other than a 144a
Bond Private Placement (the “144a Placement”),

(e) using your commercially reasonable efforts to obtain, prior to the
commencement of the Marketing Period (as hereinafter defined), (a) a monitored
public corporate rating for the Acquirer from Standard and Poor’s Ratings
Services, a division of McGraw-Hill Companies, Inc. (“S&P”), and (b) a monitored
public corporate family rating for Holdings from Moody’s Investor Service, Inc.
(“Moodys”), and

(f) subject to applicable confidentiality restrictions and attorney-client
privileged documents, the provision to us of copies of any due diligence reports
or memoranda

 

 

LOGO [g739720ex10_94logo.jpg]



--------------------------------------------------------------------------------

Koppers Inc.

April 13, 2014

Page 4    CONFIDENTIAL

 

 

prepared at your direction or at the direction of any of your affiliates by
legal, accounting, tax or other third party advisors in connection with the
Acquisition, subject to the delivery by us to you of customary non-disclosure
agreements as shall be reasonably requested.

Without limiting your obligations to assist with syndication efforts as set
forth in this paragraph, we agree that completion of a syndication is not a
condition to our commitment hereunder and we further agree that we will not be
released from our commitment hereunder in connection with such a syndication to
any Lender unless (A) any such Lender has entered into a joinder with respect to
this letter in accordance with Section 1 hereof or (B) such Lender shall have
entered into or joined the Credit Documentation and funded the portion of the
Credit Facilities required to be funded by it on the date of the initial
borrowing under the Credit Facilities (the “Closing Date”).

PNC Capital Markets will manage, in consultation with you, all aspects of the
syndication, including decisions as to the selection of institutions to be
approached and when they will be approached, when the Lenders’ commitments will
be accepted, which Lenders will participate and the allocation of the
commitments among the Lenders (subject to your prior consent) and the amount and
distribution of fees among the Lenders.

 

  3. Information Requirements.

You represent and warrant that: (i) all written information (other than
financial projections referred to in clause (ii) below) that has been or will
hereafter be made available to any of PNC Capital Markets, PNC Bank or any
potential Lender by the Borrower or any representatives in connection with the
transactions contemplated hereby (and, with respect to information regarding the
Targets, to your actual knowledge based solely on information provided to you by
or on behalf of each Target), when taken as a whole, including any supplements,
is and, when furnished, will be complete and correct in all material respects
and does not and will not contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements
contained therein not misleading in light of circumstances under which the
statements were made (after giving effect to all supplements thereto); and
(ii) all financial projections concerning Holdings and its subsidiaries and, to
your actual knowledge, the Targets, that have been or will be prepared by
Holdings (the “Projections”) and made available to any of PNC Capital Markets,
PNC Bank, or any potential Lender have been or will be prepared in good faith
based upon reasonable assumptions at the time of delivery thereof. It is
recognized by PNC Bank, the Arranger and the Lenders that such Projections are
not to be viewed as facts, and that actual results during the period or periods
covered by any such Projections may differ from projected results, and such
differences may be material. You agree to furnish us with supplemental
information from time to time until the Closing Date, and, if requested by us,
for a reasonable period thereafter as is necessary to complete the syndication
of the Credit Facilities so that the representations and warranties in this
paragraph remain correct on the Closing Date as if the Information Materials
were being

 

 

LOGO [g739720ex10_94logo.jpg]



--------------------------------------------------------------------------------

Koppers Inc.

April 13, 2014

Page 5    CONFIDENTIAL

 

 

furnished, and such representation and warranty was being made, on such date. In
issuing this commitment and in arranging and syndicating the Credit Facilities,
we are using and relying on the Information Materials without independent
verification thereof.

Before distribution of any Information Materials to any other Lender, you agree
to execute and deliver to us a letter in which you authorize distribution of the
Information Materials to a prospective Lender’s employees (“Private-Siders”)
willing to receive material, non-public information (within the meaning of the
United States Federal securities laws) with respect to you and your affiliates
(“MNPI”). Such letter shall also state that the Information Materials are
complete and correct in all material respects and do not contain any untrue
statements of a material fact, or omit to state any matter necessary to make the
Information Materials, in light of the circumstances in which made, not
materially misleading (after giving effect to all supplements thereto);
provided, the Borrower may state that all financial projections have been
prepared in good faith based upon reasonable assumptions and any information
relating to the Targets and their respective subsidiaries will be limited to
your actual knowledge.

You agree that the following documents may be distributed to Private-Siders:
(w) the Term Sheet, (x) administrative materials prepared by the Arranger for
prospective Lenders (such as Lender meeting invitations, Lender allocations and
funding and closing memoranda), (y) notification of changes in the terms of the
Credit Facilities and (z) other materials intended for prospective Lenders after
the initial distribution of the Information Materials. You hereby authorize us
to distribute drafts of the Credit Documentation to Private-Siders.

You acknowledge that the Arranger on your behalf will make the Memorandum and
Information Materials available to the proposed syndicate of Lenders by posting
the Memorandum and Information Materials on SyndTrak, the internet or similar
electronic transmission systems.

Until the completion of the Successful Syndication of the Credit Facilities, the
Borrower agrees that, except as contemplated in the Commitment Letter, neither
it nor any of its subsidiaries shall enter into any other credit facilities or
issue any indebtedness for borrowed money whether syndicated, publicly or
privately placed, except as permitted by the Acquisition Agreement or except as
mutually and reasonably agreed by the Borrower and the Arranger, if such
facility or issue might, in the Arranger’s reasonable judgment, have material a
detrimental effect on such Successful Syndication.

 

  4. Conditions to Financing.

Subject to the Limited Conditionality Provision (as defined below), the closing
of the Credit Facilities, and the making of the initial loans and other
extensions of credit under the Credit Facilities on the Closing Date are
conditioned solely upon satisfaction or waiver by us of each of the following
conditions (a) subject to the Due Authorization Limitation Provision, the
negotiation, execution and delivery of the Credit Documentation in form mutually
and

 

 

LOGO [g739720ex10_94logo.jpg]



--------------------------------------------------------------------------------

Koppers Inc.

April 13, 2014

Page 6    CONFIDENTIAL

 

 

reasonably satisfactory to the Borrower, the Arranger and PNC Bank, which shall
be consistent with the Term Sheet and the Fee Letters and to reflect the
consummation of the Acquirer’s acquisition of the Targets or as otherwise
mutually and reasonably agreed, (b) since the date of the Acquisition Agreement,
there has not been a Company Material Adverse Effect (as hereinafter defined),
(c) the accuracy in all material respects (or, if qualified by materiality, in
all respects) of (x) the Specified Acquisition Agreement Representations (as
hereinafter defined), and (y) the Specified Representations (as defined below)
and (d) the other conditions specifically referred to on Annex 3 to Exhibit A to
this Commitment Letter.

For purposes hereof, “Company Material Adverse Effect” means a “Material Adverse
Effect” as defined in and determined pursuant to the Acquisition Agreement.

The Arranger shall have been afforded a period (the “Marketing Period”) of no
more than 15 consecutive business days prior to the Closing Date commencing on
the date of receipt of the Required Bank Information (as hereinafter defined);
provided, that the Marketing Period shall exclude the days from and including
July 3, 2014 to and including July 6, 2014 (the “Black Out Period”) (it being
understood that any day that occurs in the Black Out Period after the
commencement of the Marketing Period shall be disregarded for purposes of
calculating the consecutive business days constituting the Marketing Period but,
for the avoidance of doubt, shall not stop the consecutive nature of the other
days both before and after the Black Out Period). “Required Bank Information”
shall mean the audited financial statements of the Targets for the fiscal year
ended December 31, 2013 specifically required to be delivered on or prior to the
Closing Date by the Borrower to the Arranger under clause (c) of Annex 3 to
Exhibit A to this Commitment Letter. If the Borrower shall in good faith
reasonably believe it has delivered the Required Bank Information, it may
deliver to the Arranger notice to that effect (stating when it believes it
completed such delivery), in which case the Required Bank Information shall be
deemed to have been delivered on the date set forth in the applicable notice as
the date the Borrower believes such Required Bank Information was delivered
unless the Arranger in good faith reasonably believes that the Borrower has not
completed delivery of the Required Bank Information and, within two (2) business
days after its receipt of such notice from the Borrower, the Arranger delivers a
written notice to the Borrower to that effect (stating with specificity the
Required Bank Information that has not been delivered). The foregoing process
may be repeated from time to time by the Borrower at its sole discretion.

Notwithstanding anything in the Debt Financing Letters to the contrary, (i) the
only representations and warranties the accuracy of which shall be a condition
to availability of the Credit Facilities necessary to consummate the Acquisition
on the Closing Date shall be: (A) such of the representations and warranties
with respect to the Targets in the Acquisition Agreement as are material to the
interests of the Lenders or PNC Capital Markets (solely in its capacity as the
Arranger), but only to the extent that you have (or your applicable affiliate
has) the right to terminate your (or its) obligations under the Acquisition
Agreement or decline to consummate the Acquisition as a result of a breach of
such representations and warranties (collectively, the “Specified Acquisition
Agreement Representations”) and (B) the Specified Representations

 

 

LOGO [g739720ex10_94logo.jpg]



--------------------------------------------------------------------------------

Koppers Inc.

April 13, 2014

Page 7    CONFIDENTIAL

 

 

(as hereinafter defined), (ii) the terms of the Credit Documents shall be in a
form such that they do not impair availability of the Credit Facilities
necessary to consummate the Acquisition on the Closing Date if the conditions
expressly set forth herein or referenced in this Section 4 are satisfied (it
being understood that, to the extent any Collateral (other than to the extent
that a lien on such Collateral may be perfected (y) subject to the Due
Authorization Limitation Provision, by the filing of a financing statement under
the Uniform Commercial Code, or (z) subject to the Due Authorization Limitation
Provision, by the delivery of stock certificates together with undated stock
powers executed in blank) is not or cannot be perfected on the Closing Date
after your use of commercially reasonable efforts to do so, the perfection of
such Collateral shall not constitute a condition precedent to the availability
of the Credit Facilities necessary to consummate the Acquisition on the Closing
Date, but shall be required to be perfected within 60 days after the Closing
Date (subject to extensions agreed to in writing by the Administrative Agent))
and (iii) with respect to any Target and any of its affiliates that are to be a
Guarantor, such entities shall not be required to join as a Guarantor until the
consummation of the acquisition of the Targets by the Borrower contemplated by
the Acquisition Agreement, but such entities shall join the Credit Documentation
within 2 hours after the time of the consummation of the acquisition (this
clause (iii), the “Due Authorization Limitation Provision”). For purposes
hereof, “Specified Representations” means the representations and warranties set
forth in the Credit Documents relating to corporate or other organizational
existence, organizational power and authority (as to execution, delivery and
performance of the Credit Documents), the due authorization, execution, delivery
and enforceability of the Credit Documents, solvency of Holdings and its
subsidiaries on a consolidated basis on the Closing Date after giving effect to
the Transactions (in form and scope consistent with the solvency certificate to
be delivered pursuant to clause (b)(ii) of Annex 3 to the Term Sheet), no
conflicts of the Credit Documents with charter documents, material laws, use of
proceeds and Federal Reserve margin regulations, FCPA, the Patriot Act, OFAC/AML
and other anti-terrorism laws, the Investment Company Act, status of the Credit
Facilities and the related guaranties as senior debt (to the extent applicable),
and, subject to permitted liens and the limitations set forth in this paragraph,
the creation, perfection and priority of security interests in the Collateral.
This paragraph shall be referred to herein as the “Limited Conditionality
Provision.”

 

  5. Fees, Indemnification and Expenses.

You agree to pay the fees set forth in the Fee Letters at the times set forth
therein, in accordance with the terms therein. You also agree to reimburse PNC
Capital Markets and PNC Bank from time to time on demand for all reasonable and
documented out-of-pocket fees and expenses (whether incurred before or after the
date hereof) which they may incur while performing services hereunder, including
in connection with the negotiation, preparation, due diligence, execution,
syndication, delivery and enforcement of the Credit Facilities, the Debt
Financing Letters and the Credit Documentation. These include, without
limitation, reasonable fees and expenses of legal counsel, appraisers, experts
and consultants. Such reimbursement shall not be contingent upon the closing of
the Credit Facilities or execution of the Credit Documentation. Notwithstanding
anything to the contrary contained herein, any fees and

 

 

LOGO [g739720ex10_94logo.jpg]



--------------------------------------------------------------------------------

Koppers Inc.

April 13, 2014

Page 8    CONFIDENTIAL

 

 

expenses required to be paid pursuant to this paragraph shall only be required
to be paid on the Closing Date to the extent that an invoice for such fees and
expenses is delivered to the Borrower at least two (2) business days prior to
the Closing Date.

You further agree to indemnify and hold harmless PNC Capital Markets, PNC Bank
and each of their respective affiliates and each of their respective officers,
directors, employees, advisors and agents (each, an “Indemnified Person”) from
and against (and will reimburse each Indemnified Person as the same are incurred
for) any and all losses, claims, damages, liabilities, costs and expenses
(including without limitation reasonable fees and expenses of outside legal
counsel), joint or several, which may be incurred by or asserted or awarded
against any Indemnified Person (including, without limitation, in connection
with any investigation, litigation or other proceeding or preparation of a
defense in connection therewith), in each case arising out of or in connection
with: (a) any aspect of the Transactions, (b) this letter, (c) the Term Sheet,
(d) the Fee Letters or (e) any other transaction contemplated by any of the
foregoing, provided that such indemnity shall not, as to any Indemnified Person,
be available to the extent that such claims, damages, losses, liabilities, costs
or expenses are found in a final, non-appealable judgment of a court of
competent jurisdiction to have resulted from such Indemnified Person’s own gross
negligence or willful misconduct or that of its respective affiliates or each of
their respective officers, directors, employees, advisors and agents. In the
case of an investigation, litigation or other proceeding to which the indemnity
in this paragraph applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by the Borrower, any of its
affiliates, directors, security holders or creditors, an Indemnified Person or
any other person or an Indemnified Person is otherwise a party thereto and
whether or not the transactions contemplated hereby are consummated. No
Indemnified Person shall be liable for any damage arising from the use by others
of Information Materials obtained through electronic, telecommunications or
other information systems, except to the extent such damages are found by a
final, non-appealable judgment of a court of competent jurisdiction to arise
from the gross negligence or willful misconduct of such Indemnified Person. In
addition, no Indemnified Person shall be liable for any special, indirect,
consequential or punitive damages in connection with the any of the
Transactions.

 

  6. Sharing of Information.

You acknowledge that the Arranger is a financial services firm and the Arranger
may from time to time effect transactions, for its own or its affiliates’
account or the account of customers, and hold positions in loans, securities or
options on loans or securities of you, the Targets, your or their respective
affiliates and of other companies that may be the subject of the transactions
contemplated by the Commitment Letter. You acknowledge that the Arranger and/or
one or more of its affiliates may provide financing, equity capital, financial
advisory and/or other services to parties whose interests may conflict with your
interests. Neither the Arranger nor any of its respective affiliates will
furnish confidential information obtained from you to any of their other
customers. You also acknowledge that the Arranger and the Administrative Agent
and their respective affiliates have no obligation to use in connection with

 

 

LOGO [g739720ex10_94logo.jpg]



--------------------------------------------------------------------------------

Koppers Inc.

April 13, 2014

Page 9    CONFIDENTIAL

 

 

the transactions contemplated hereby, or to furnish to you, confidential
information obtained from other companies or other persons. Furthermore, neither
the Arranger nor any of its affiliates will make available to you confidential
information that it has obtained or may obtain from any other person.

 

  7. Confidentiality.

This letter is delivered to you on the understanding that neither the Commitment
Letter, the Fee Letters nor any of their respective terms or substance shall be
disclosed, directly or indirectly, to any other person except (a) you and your
officers, directors, employees, affiliates, members, partners, stockholders,
attorneys, accountants, agents and advisors and, on a confidential basis, the
officers, directors, employees, affiliates, members, partners, stockholders,
attorneys, accountants, agents and advisors of the Targets and their parent
company, respective subsidiaries and direct and indirect equity holders and the
Targets themselves (provided that the Fee Letters and their respective terms and
substance shall only be disclosed to the Targets and their respective officers,
directors, employees, attorneys, accountants, agents or advisors in a mutually
agreed redacted form), in each case on a need to know basis, (b) in any legal,
judicial or administrative proceeding or as otherwise required by law or
regulation or as requested by a governmental authority (in which case you agree,
to the extent permitted by law, to inform us promptly in advance thereof),
(c) after your acceptance hereof, this letter and the existence and contents
hereof (but not the Fee Letters and the terms and substance thereof) may be
disclosed in any prospectus or offering memoranda relating to the Credit
Facilities, in any syndication or other marketing material in connection with
the Credit Facilities or in connection with any public filing requirement, and
(d) the Term Sheet may be disclosed to potential Lenders and to any rating
agency in connection with the Transactions. We agree to use any confidential
information provided to us by the Company or the Targets in connection herewith
solely for the matters discussed herein and in connection with the Transactions
and treat such confidential information in substantially the same manner as we
treat our own confidential information, which at a minimum shall be a
commercially reasonable standard.

This letter is solely for the benefit of you and no other person or entity shall
obtain any rights hereunder or be entitled to rely or claim reliance upon the
terms and conditions hereof.

 

  8. Acceptance and Termination.

PNC Bank’s commitment hereunder will expire on April 15, 2014, unless on or
before that date you sign and return the enclosed copy of this letter along with
the Fee Letters. Thereafter, PNC Bank’s commitment under this letter will expire
on the earlier of (a) September 15, 2014, if the Credit Facilities have not
closed on or before that date, and (b) the closing of the Acquisition without
the use of the Credit Agreement. These expiration dates may only be extended in
writing by PNC Bank and PNC Capital Markets. The Arranger’s services hereunder
may be terminated by you upon thirty (30) days’ written notice to the Arranger.
Notwithstanding any termination of such services or this letter, the Arranger
and PNC Bank shall be entitled to the

 

 

LOGO [g739720ex10_94logo.jpg]



--------------------------------------------------------------------------------

Koppers Inc.

April 13, 2014

Page 10    CONFIDENTIAL

 

 

expenses and fees described above, and your indemnification obligations outlined
above will continue. In the event the Arranger’s services are terminated by you,
the commitment of PNC Bank shall also terminate.

 

  9. Patriot Act.

PNC Capital Markets hereby notifies you that pursuant to the requirements of the
U.S.A. PATRIOT ACT (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), it and each of the Lenders is required to obtain,
verify and record information that identifies you and your affiliates, which
information may include your or their respective names and addresses, and other
information that will allow PNC Capital Markets and each of the Lenders to
identify you or any of them in accordance with the Patriot Act. This notice is
given in accordance with the requirements of the Patriot Act and is effective
for PNC Capital Markets and each of the Lenders.

 

  10. Survival of Obligations.

The provisions of Sections 2, 3, 5, 7 and 11 shall survive the termination of
the undertakings of the Arranger and Administrative Agent hereunder, provided
that your obligations hereunder (other than your obligations with respect to
(i) assistance to be provided in connection with the syndication and
(ii) confidentiality of the Fee Letters and the contents thereof) shall
automatically terminate and be superseded by the provisions of the Credit
Documentation upon the Closing Date, and you shall automatically be released
from all such liabilities in connection hereunder at such time.

 

  11. Miscellaneous.

(a) This letter shall be governed by and construed in accordance with the laws
of the Commonwealth of Pennsylvania; provided, however, that the laws of the
State of Delaware shall govern in determining (a) the interpretation of a
“Company Material Adverse Effect” (as defined above in this Commitment Letter)
and whether a “Company Material Adverse Effect” (as defined above in this
Commitment Letter) has occurred, (b) the accuracy of any Specified Acquisition
Agreement Representations and whether as a result of any inaccuracy thereof you
(or your applicable affiliates) have the right (without regard to any notice
requirement) to terminate your (or its) obligations (or to decline to consummate
the Acquisition) under the Acquisition Agreement and (c) whether the Acquisition
has been consummated in accordance with the terms of the Acquisition Agreement
(in each case, without regard to the principles of conflicts of laws thereof, to
the extent that the same are not mandatorily applicable by statute and would
require or permit the application of the law of another jurisdiction). Each
party hereto consents to the nonexclusive jurisdiction and venue of the state or
federal district courts located in Allegheny County,

 

 

LOGO [g739720ex10_94logo.jpg]



--------------------------------------------------------------------------------

Koppers Inc.

April 13, 2014

Page 11    CONFIDENTIAL

 

 

Pennsylvania. Each party hereto irrevocably waives, to the fullest extent
permitted by applicable law, (i) any right it may have to a trial by jury in any
legal proceeding arising out of or relating to the Commitment Letter, the
Transactions or the transactions contemplated hereby or thereby (whether based
on contract, tort or any other theory) and (ii) any objection that it may now or
hereafter have to the laying of venue of any such legal proceeding in the state
or federal courts located in Allegheny County, Pennsylvania.

(b) This letter may not be assigned by you and no rights of yours hereunder may
be transferred and no obligations may be delegated without the prior written
consent of PNC Bank or PNC Capital Markets.

(c) This letter may be executed in any number of counterparts, each of which,
when so executed, shall be deemed to be an original and all of which, taken
together, shall constitute one and the same letter. Delivery of an executed
counterpart of a signature page to this letter by telecopier or electronic
transmission shall be as effective as delivery of an original executed
counterpart of this letter.

(d) This letter may not be amended or modified, or any provisions hereof waived,
except by a written agreement signed by all parties hereto. This letter is not
intended to create a fiduciary relationship among the parties hereto.

(e) When accepted, the Commitment Letter and the Fee Letters constitute the
entire agreement among the Arranger, PNC Bank, and you concerning the Credit
Facilities and replaces all prior understandings, statements and negotiations.

(f) You acknowledge and agree that, as Arranger, PNC Capital Markets is not
advising you as to any legal, tax, investment, accounting or regulatory matters
in any jurisdiction. You shall consult with your own advisors concerning such
matters and shall be responsible for making your own independent investigation
and appraisal of the transactions contemplated hereby, and PNC Capital Markets
shall have no responsibility or liability to you with respect thereto. Any
review by PNC Capital Markets of you, the transactions contemplated hereby or
other matters relating to such transactions will be performed solely for the
benefit of PNC Capital Markets and PNC Bank and shall not be on behalf of you.

(g) You hereby authorize PNC Capital Markets and PNC Bank at their respective
sole expense, after providing prior notice thereof to the Borrower, to reference
the syndication and arrangement of the Credit Facilities in connection with
marketing, press release or other transactional announcements or updates;
provided that the content of any such marketing, press release or other
transactional announcements or updates shall be reasonably acceptable to the
Borrower.

 

 

LOGO [g739720ex10_94logo.jpg]



--------------------------------------------------------------------------------

Koppers Inc.

April 13, 2014

Page 12    CONFIDENTIAL

 

 

(h) Each of the parties hereto agrees that (i) this Commitment Letter is a
binding and enforceable agreement with respect to the subject matter contained
herein, including an agreement to negotiate in good faith the Credit
Documentation by the parties hereto in a manner consistent with this Commitment
Letter, it being acknowledged and agreed that the funding of the Credit
Facilities is subject only to the conditions expressly set forth in Section 4 of
this Commitment Letter and the other conditions referred to on Annex 3 to
Exhibit A to this Commitment Letter and (ii) each Fee Letter is a binding and
enforceable agreement of the parties thereto with respect to the subject matter
set forth therein.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGE FOLLOWS]

 

 

LOGO [g739720ex10_94logo.jpg]



--------------------------------------------------------------------------------

Koppers Inc.    CONFIDENTIAL

 

 

[SIGNATURE PAGE TO COMMITMENT LETTER]

If the foregoing accurately sets forth your understanding, please indicate your
acceptance hereof by signing the enclosed copy of this Commitment Letter and
returning it, together with the Fee Letters, to Connie Cesario, PNC Capital
Markets LLC, Address: 225 Fifth Avenue, Pittsburgh, PA 15222 (fax: 412-762-2760)
(email:connie.cesario@pnc.com). If the Borrower elects to deliver this
Commitment Letter by telecopier or electronic transmission, please arrange for
the executed original to follow by next-day courier; provided that the failure
to provide such executed original shall not affect the binding and enforceable
effect of this Commitment Letter and shall not be considered a breach of this
Commitment Letter. We are pleased to have this opportunity and very much look
forward to working with you.

 

Very truly yours, PNC BANK, NATIONAL ASSOCIATION By:  

/s/ Tracy J. DeCock

Name:   Tracy J. DeCock Title:   Senior Vice President PNC CAPITAL MARKETS LLC
By:  

/s/ Connie K. Cesario

Name:   Connie K. Cesario Title:   Managing Director

 

Accepted and agreed to as of the date first above written: KOPPERS INC. By:  

/s/ Louann E. Tronsberg-Deihle

Name:   Louann E. Tronsberg-Deihle Title:   Treasurer

 

 

LOGO [g739720ex10_94logo.jpg]



--------------------------------------------------------------------------------

CONFIDENTIAL    April 13, 2014

 

 

EXHIBIT A

KOPPERS INC.

$800,000,000 SENIOR SECURED CREDIT FACILITIES

SUMMARY OF TERMS AND CONDITIONS

Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the Commitment Letter to which this Exhibit A is attached, or, if
not defined therein, in the Annexes attached to this Exhibit A. In the case of
any such capitalized term that is subject to multiple and differing definitions,
the appropriate meaning thereof in this Exhibit A shall be determined by
reference to the context in which it is used.

 

I. DESCRIPTION OF TRANSACTIONS:   Koppers Inc. (the “Acquirer”) intends to
acquire (the “Acquisition”) the outstanding capital stock of the two affiliated
companies previously identified to us as Project Orchid (the “Targets”). In
connection with the foregoing, it is intended that the following transactions
shall be consummated:   (a)    the Acquirer will enter into the Acquisition
Agreement (as hereinafter defined), among the Acquirer, the equity holder of the
Targets and the Targets pursuant to which the Acquirer will acquire the stock of
the Targets and their respective subsidiaries, and   (b)    the Borrower will
obtain the senior secured credit facilities described in this Exhibit A, which
will include (i) a senior secured revolving credit facility in an aggregate
principal amount of up to $500 million (the “Revolver”), and (ii) a senior
secured term loan facility (the “Term Loan”) in an aggregate principal amount of
up to $300 million, (the Revolver and the Term Loan, are collectively, the
“Credit Facilities”). The maximum principal amount of the Revolver shall not be
less than $350 million and the aggregate principal amount of the Credit
Facilities shall not exceed, or, unless agreed to in writing by the Borrower, be
less than $800 million.   The Acquisition and the Credit Facilities are
collectively referred to herein as the “Transactions”. II. PARTIES:      A.
Borrower:   Koppers Inc., a Pennsylvania corporation (the “Company” or the
“Borrower”).

 

 

LOGO [g739720ex10_94logo.jpg]

Exhibit A - 1



--------------------------------------------------------------------------------

CONFIDENTIAL    April 13, 2014

 

 

B. Guarantors:    Koppers Holdings Inc. (“Holdings”), Koppers World-Wide
Ventures Corporation, Koppers Delaware, Inc., Koppers Asia LLC, Koppers Concrete
Products, Inc., Concrete Partners, Inc., and Koppers Ventures LLC (consistent
with the Amended and Restated Credit Agreement among the foregoing guarantors,
the Company, the lenders party thereto and the Administrative Agent, dated as of
March 27, 2013, (as amended, the “Existing Credit Agreement”)), and, subject to
the Due Authorization Limitation Provision, the Targets and any other newly
created or acquired domestic subsidiaries. In addition, the Borrower shall
provide a Guaranty with respect to Hedge Liabilities and Treasury/Credit
Liabilities (as defined in the Existing Credit Agreement) of the Borrower’s
Subsidiaries. Notwithstanding anything to the contrary, the Credit Documentation
shall include customary exclusions for Guarantors that are not “eligible
contract participants” (as defined in the Commodity Exchange Act (7 U.S.C.
section 1 et seq., as amended from time to time), and any successor statute)
from guaranteeing obligations of any Borrower or Guarantor that relate to
Excluded Swap Obligations (as defined in the Existing Credit Agreement)). C.
Loan Parties:    The Borrower and the Guarantors (collectively, the “Loan
Parties). D. Bookrunner:    PNC Capital Markets LLC. E. Joint Bookrunners:    To
be determined. F. Administrative Agent:    PNC Bank, National Association. G.
Joint Lead Arrangers:    PNC Capital Markets and institutions acceptable to PNC
Capital Markets, the Administrative Agent and the Borrower (collectively, the
“Joint Lead Arrangers”). H. Lenders:    Lending institutions acceptable to PNC
Capital Markets, the Administrative Agent and the Borrower (collectively, the
“Lenders”).

 

 

LOGO [g739720ex10_94logo.jpg]

Exhibit A - 2



--------------------------------------------------------------------------------

CONFIDENTIAL    April 13, 2014

 

 

III. CREDIT FACILITIES:    A. Revolving Credit Loan Facility:   

Type and Amount:

   Up to $500 million senior secured revolving credit facility (the “Revolver”)
with a $75 million sublimit available to the Company for optional currencies
acceptable to the Lenders.

Expiration Date:

   Five (5) years from the Closing Date (the “Expiration Date”).

Availability and Maturity:

   The Revolver shall be available on a revolving basis during a period
commencing on the Closing Date and ending on the Expiration Date. The Revolver
will expire on the Expiration Date and all obligations outstanding or issued
thereunder shall be due and payable in full on the Expiration Date. Amounts
repaid under the Revolver may be re-borrowed, subject to on-going borrower
conditions.

Letters of Credit:

   A portion of the Revolver in the amount of $125 million shall be available
beginning on the Closing Date for the issuance of letters of credit in US
Dollars and optional currencies acceptable to the Lenders (the “Letters of
Credit”). Each Letter of Credit shall (i) have a maximum maturity of twelve (12)
months from the date of issuance (but may include a provision for the automatic
extension of the Letter of Credit absent notice by the issuing lender to the
beneficiary) and (ii) in no event expire later than 364 days after the
Expiration Date (subject to the Borrower cash collateralizing Letters of Credit
which continue beyond the Expiration Date). Any issuance of Letters of Credit
will reduce availability under the Revolver on a dollar-for-dollar basis.

Swing Loans:

   A portion of the Revolver in the amount of $25 million shall be available
beginning on the Closing Date for the advancement of swingline loans (the “Swing
Loans”) from the Administrative Agent on same-day notice. Any Swing Loans will
reduce availability under the Revolver on a dollar-for-dollar basis. Each Lender
under the Revolver shall be irrevocably and unconditionally required to
purchase, under certain circumstances, a participation in each Swing Loan on a
pro rata basis.

 

 

LOGO [g739720ex10_94logo.jpg]

Exhibit A - 3



--------------------------------------------------------------------------------

CONFIDENTIAL    April 13, 2014

 

 

B. Term Loan Facility:   

Type and Amount:

   Up to $300 million senior secured term loan (the “Term Loan”).

Maturity Date:

   Five (5) years from the Closing Date (the “Maturity Date”).

Maturity and Amortization:

   The Term Loan shall be advanced in full on or prior to the Maturity Date and
will include principal payments payable quarterly and equating to 10% of the
original principal amount of the Term Loan per annum; provided that the amount
and timing of principal payments due during calendar year 2014 will be
determined by the Administrative Agent based upon the timing of the closing of
the Credit Facilities.

Availability:

   The Term Loan shall be made in a single drawing on the Closing Date.
Repayments and prepayments of the Term Loan may not be re-borrowed. C. Use of
Proceeds:    The Credit Facilities will be used to (i) finance the acquisition
of the Targets, (ii) fund ongoing working capital, capital expenditures and
general corporate purposes, including payments of permitted dividends, funds for
permitted acquisitions and funds for permitted stock and debt repurchases, and
(iii) for payment of fees and expenses in connection with the Acquisition and
the Credit Facilities. D. Increase Option:    After the Closing Date, the
Borrower (so long as no default or event of default has occurred and is
continuing) shall have the option at any time, but not more often than two (2)
times to increase the Revolver, in an amount not to exceed $50 million without
the consent of the Lenders. The Borrower may solicit any Lender and/or any other
financial institution reasonably satisfactory to the Administrative Agent and
the Borrower to provide such additional or new commitments. No Lender shall be
committed to provide any incremental commitment until it expressly agrees to
provide such commitment. IV. CERTAIN PAYMENT PROVISIONS    A. Fees and Interest
Rates:    As set forth on Annex 1 to Exhibit A

 

 

LOGO [g739720ex10_94logo.jpg]

Exhibit A - 4



--------------------------------------------------------------------------------

CONFIDENTIAL    April 13, 2014

 

 

B. Voluntary Prepayments/ Reductions in Commitments:    Voluntary reductions of
the unutilized portion of the Revolver commitments and voluntary prepayments of
Term Loan borrowings will be permitted at any time, in minimum principal amounts
to be agreed upon, without premium or penalty, subject to payment of breakage
costs in the case of a prepayment of LIBOR borrowings other than on the last day
of the relevant interest period, or any other provisions contained in the Credit
Documentation. Voluntary reductions to the Term Loan shall be applied in the
inverse order of scheduled payments and may not be re-borrowed. C. Mandatory
Prepayments:    Mandatory prepayments shall be required in an amount equal to
100% of the net cash proceeds of all: (i) non-ordinary course asset sales or
other dispositions of property by the Loan Parties and their subsidiaries in
excess of any agreed upon amount and subject to reinvestment rights to be agreed
upon; (ii) issuances of debt obligations of the Loan Parties and their
subsidiaries after the Closing Date (excluding proceeds from (a) other debt
permitted under the Credit Documentation or (b) a 144a Placement); (iii)
material recovery events in excess of an agreed upon amount subject to
reinvestment rights to be agreed upon.    Payments will be applied to reduce the
Term Loan in the inverse order of scheduled payments without premium or penalty
(subject to payment of breakage costs in the case of a prepayment of LIBOR
borrowings other than on the last day of the relevant interest period, or any
other provisions contained in the Credit Documentation). Mandatory prepayments
of the Term Loan may not be re-borrowed. V. COLLATERAL:    Subject to the
limitations set forth below and the Limited Conditionality Provision, the Credit
Facilities and obligations under any interest rate protection or other hedging
arrangements (other than excluded hedging and swap obligations with respect to
collateral granted by parties that are not of eligible contract participants) or
any treasury management or banking services obligations entered into with the
Administrative Agent, an entity that is (or was at the time such transaction was
entered into) a Lender, or any affiliate of any of the foregoing (“Hedging/Cash
Management Arrangements”) will be secured by all of the personal property of the
Loan Parties (collectively, the “Collateral”), including but not limited to (a)
a first-priority (subject to permitted liens) pledge of (i) all of the capital
stock of the Borrower and each Guarantor (other than Holdings) and (ii) all the
capital stock held by the Loan Parties of each existing and subsequently

 

 

LOGO [g739720ex10_94logo.jpg]

Exhibit A - 5



--------------------------------------------------------------------------------

CONFIDENTIAL    April 13, 2014

 

 

   acquired or organized subsidiary (which pledge, in the case of the pledge of
the voting capital stock of any first tier foreign subsidiary, shall be limited
to 65% of the voting capital stock of such foreign subsidiary) and (b) perfected
first-priority (subject to permitted liens) security interest in all of the Loan
Parties’ present and future personal property assets including but not limited
to deposit accounts, accounts receivable, inventory, fixtures, equipment,
investment property, instruments, chattel paper, cash and cash equivalents and
all general intangibles (to include patents and trademarks), contract rights,
rights to the payment of money, documents, chattel paper and proceeds and
products of the foregoing. The Credit Documentation will contain standard
provisions for “Excluded Collateral”, which would include, among other things,
exceptions for security interests prohibited by law or permitted agreement (not
entered into in contemplation thereof) or which would require governmental or
third party consent or authorization, the burden or cost of which consent or
authorization, in the reasonable judgment of the Administrative Agent and the
Borrower, outweighs the benefit of such security to the Lenders.    To the
extent that the 2009 Notes (as defined in the Existing Credit Agreement) are not
replaced by a 144a Placement, all the above-described pledges and security
interests shall be created on terms to be set forth in a collateral trust
agreement pursuant to which liens will be granted to a collateral trustee and
will secure, on a pari passu basis, the Credit Facilities and the 2009 Notes;
and none of the Collateral shall be subject to other pledges or security
interests (other than customary permitted liens to be agreed). VI. CREDIT
DOCUMENTATION:    A. Representations and Warranties:    Shall be substantially
consistent with the Existing Credit Agreement and consist of the following (with
exceptions, materiality and other qualifications to be agreed): organization and
qualification; subsidiaries; power and authority; validity and binding effect;
no conflict; litigation; title to properties; no Material Adverse Change (as
such term is defined in the Credit Documentation) since December 31, 2013; use
of proceeds; margin stock; full disclosure; taxes; consents and approvals; no
event of default; compliance with instruments; patents, trademarks, copyrights,
licenses, etc.; security interests; status of the pledged collateral; insurance;
compliance with law (including PATRIOT Act, anti-money laundering and
anti-corruption laws, anti-terrorism laws, ERISA, margin regulations and
environmental laws); material contracts; investment companies; regulated
entities; plans and

 

 

LOGO [g739720ex10_94logo.jpg]

Exhibit A - 6



--------------------------------------------------------------------------------

CONFIDENTIAL    April 13, 2014

 

 

  benefit arrangements; employment matters; environmental matters and safety
matters; senior debt status; and solvency, and, on the Closing Date, the
foregoing shall be subject to the Limited Conditionality Provision and the first
paragraph of Section 4 of the Commitment Letter. C. Conditions Precedent to
Closing:   Subject to the Limited Conditionality Provision, as set forth on
Annex 3 to Exhibit A D. Conditions Precedent to Loans Made After the Closing
Date:   Shall be substantially consistent with the Existing Credit Agreement and
consist of the following:  

 

a)

  

 

All representations and warranties are true and correct in all material respects
on and as of the date of any borrowing, before and after giving effect to such
borrowing and to the application of the proceeds therefrom, as though made on
and as of such date, unless such representation or warranty relates to a
specific date, in which case it has to be true and correct in all material
respects as of such date;

 

 

b)

  

 

No Event of Default or event, which, with the giving of notice or passage of
time or both, would be an Event of Default, has occurred and is continuing, or
would result from such borrowing;

 

 

c)

  

 

No contravention of material laws applicable to any Loan Party, any of their
subsidiaries or any Lender; and

 

 

d)

  

 

Completion of a loan request or application for a Letter of Credit, as
applicable.

E. Affirmative Covenants:   Subject to the Limited Conditionality Provision,
shall be substantially consistent with the Existing Credit Agreement and consist
of the following (with exceptions, materiality and other qualifications to be
agreed): preservation of corporate existence, etc.; payment of liabilities and
taxes; maintenance of insurance; maintenance of properties and leases;
maintenance of patents, trademarks, etc.; visitation rights; keeping of records
and books of account; plan and benefit arrangements; compliance with laws; use
of proceeds; further assurances; anti-terrorism laws; subordination of
intercompany loans; and keepwell with respect to guaranty of swap obligations.

 

 

LOGO [g739720ex10_94logo.jpg]

Exhibit A - 7



--------------------------------------------------------------------------------

CONFIDENTIAL    April 13, 2014

 

 

F. Reporting Requirements:   Subject to the Limited Conditionality Provision,
shall be substantially consistent with the Existing Credit Agreement and consist
of the following (with exceptions, materiality and other qualifications to be
agreed):   a)    Provide within 45 days after the end of each of the first three
fiscal quarters in each fiscal year, financial statements of Holdings,
consisting of a consolidated balance sheet as of the end of such fiscal quarter
and related consolidated statements of income and cash flows for the fiscal
quarter then ended and the fiscal year through that date, which shall include in
the notes thereto, the condensed consolidating balance sheet and condensed
consolidating statements of income and cash flows for Holdings and its
subsidiaries, all in reasonable detail and certified by the Chief Executive
Officer, President, Chief Financial Officer, or Treasurer of Holdings.
Simultaneously with the delivery of the financial statements referred to above,
the Borrower shall also furnish to the Administrative Agent and the Lenders a
report on environmental matters occurring during such fiscal quarter with such
information and in form and scope satisfactory to the Administrative Agent.   b)
   Provide within 90 calendar days after the end of each fiscal year of
Holdings, financial statements of Holdings and its subsidiaries consisting of a
consolidated balance sheet as of the end of such fiscal year, and related
consolidated statements of income, stockholders’ equity and cash flows for the
fiscal year then ended, which shall include in the notes thereto, the condensed
consolidating balance sheet and condensed consolidating statements of income and
cash flows for Holdings and its subsidiaries, all in reasonable detail and
setting forth in comparative form the financial statements as of the end of and
for the preceding fiscal year, and certified by independent certified public
accountants of nationally recognized standing satisfactory to the Administrative
Agent. Simultaneously with the delivery of the financial statements referred to
above, the Borrower shall also furnish to the Administrative Agent and the
Lenders a report on environmental matters occurring during the fourth fiscal
quarter of such year which contains such information and in form and scope
satisfactory to the Administrative Agent.   c)    Concurrently with the
financial statements of Holdings and its subsidiaries furnished to the
Administrative Agent and to the Lenders, a certificate (each, a “Compliance
Certificate”) of Holdings signed by the Chief Executive Officer, President,
Chief Financial Officer, or Treasurer of Holdings, to the effect that (i) the
representations and warranties of Holdings are true on and as of the date of
such certificate and the Loan Parties have performed and

 

 

LOGO [g739720ex10_94logo.jpg]

Exhibit A - 8



--------------------------------------------------------------------------------

CONFIDENTIAL    April 13, 2014

 

 

     complied with all covenants and conditions hereof, (ii) no Event of Default
or Potential Default exists and is continuing on the date of such certificate
and (iii) containing calculations in sufficient detail to demonstrate compliance
as of the date of such financial statements with all financial covenants.   d)
   Provide, not later than sixty (60) days after the commencement of each fiscal
year, a consolidated annual budget, including a consolidated balance sheet,
income statement and cash flow statement, and any consolidated forecasts or
projections of Holdings and its subsidiaries;   e)    Notice of default,
litigation, transfer of assets, changes in organizational documents, change in
any Loan Party’s location; erroneous financial information, ERISA events, SEC
reports, shareholder communications; and   f)    Other information as reasonably
requested. G. Negative Covenants:   Subject to the Limited Conditionality
Provision, shall be substantially consistent with the Existing Credit Agreement
and consist of the following (with exceptions, materiality and other
qualifications to be agreed) limitations on: indebtedness; liens and lien
covenants; guaranties; loans and investments; restricted payments; liquidations,
mergers, consolidations, acquisitions; dispositions of assets or subsidiaries;
affiliate transactions; subsidiaries, partnerships and joint ventures;
continuation of or change in business; plans and benefit arrangements; fiscal
year; issuance of stock; changes in organizational documents and to the extent
that the 2009 Notes are not replaced by a 144a Placement, changes in 2009 senior
note debt documents. H. Financial Covenants:   Total Secured Leverage Ratio –
The Loan Parties shall not at any time permit the Total Secured Leverage Ratio
(to be defined in Credit Documentation), calculated as of the end of each fiscal
quarter for the four fiscal quarters then ended, to exceed 5.5 to 1.0 with
step-downs to (a) 5.25 to 1.0 at December 31, 2014, (b) 5.0 to 1.0 at December
31, 2015, (c) 4.5 to 1.0 at December 31, 2016, (d) 4.25 to 1.0 at December 31,
2017, and (e) 4.0 to 1.0 at December 31, 2018. The foregoing ratios and
step-downs are subject to further adjustment depending upon the amount and
unsecured status of the Borrower’s senior notes (either the 2009 Notes or notes
issued in connection with a 144a Placement).   Fixed Charge Coverage Ratio – The
Loan Parties shall not permit the Fixed Charge Coverage Ratio (to be defined in
Credit Documentation), calculated as of the end of each fiscal quarter for the
four fiscal quarters then ended, to be less than 1.1 to 1.0.

 

 

LOGO [g739720ex10_94logo.jpg]

Exhibit A - 9



--------------------------------------------------------------------------------

CONFIDENTIAL    April 13, 2014

 

 

I. Events of Default:   Subject to the Limited Conditionality Provision, shall
be substantially consistent with the Existing Credit Agreement and usual and
customary for transactions of this nature and consisting of the following (with
exceptions, materiality and other qualifications to be agreed) payment under
loan documents; breach of warranty; breach of covenants; default in other
agreements or indebtedness; final judgments or orders; loan document
unenforceable; uninsured losses; proceedings against assets; notice of lien or
assessment; insolvency; events relating to plans and benefit arrangements;
cessation of business; change of control; Beazer East Default (as defined in the
Existing Credit Agreement); bankruptcy, insolvency and reorganization
proceedings. VII. Miscellaneous Provisions:      Voting:   Amendments and
waivers of the Credit Documentation will require the approval of Lenders holding
greater than 50% of the aggregate amount of the loans and commitments under the
Credit Facilities (the “Required Lenders”), except that the consent of each
affected Lender shall be required with respect to (i) increases in the
commitment of such Lender, (ii) reductions of principal, interest or fees, (iii)
extensions of final maturity or scheduled amortization, (iv) releases of
Guarantors or all or substantially all of the Collateral (except as permitted by
the Credit Documentation), (v) amend sections of the Credit Documentation
concerning pro-rata treatment of lenders, sharing of payments and the
exculpatory provisions relating to the Administrative Agent, and (vi)
modifications to the definition of Required Lenders. Assignments and
Participations:   Assignments must be in a minimum amount of $5,000,000.
Assignments are subject to the approval of the Administrative Agent and Borrower
(unless an event of default has occurred and is continuing or such assignment is
to a Lender or an affiliate of a Lender); such consent may not be unreasonably
withheld. No participation shall include voting rights, other than for matters
requiring consent of 100% of the Lenders. Assignments will be subject to the
payment by the assigning Lender of a $3,500 service fee to the Administrative
Agent. Yield Protection:   The Borrower shall pay the Lenders under customary
yield protection provisions such additional amounts as will compensate the
Lenders and their respective holding companies in the event that any of them are
or become subject to legal, capital or reserve requirements (including

 

 

LOGO [g739720ex10_94logo.jpg]

Exhibit A - 10



--------------------------------------------------------------------------------

CONFIDENTIAL    April 13, 2014

 

 

  without limitation those arising under the Dodd-Frank Wall Street Reform and
Consumer Protection Act or Basel III, or any rules, guidelines or directives
issued at any time in connection therewith) or taxes (except for taxes on
overall net income) which in any case increase the cost or reduce the yield to
the Lenders or their respective holding companies. Non-Consenting and Defaulting
Lenders:   Documentation shall include customary provisions for (i) replacing
non-consenting Lenders in connection with amendments and waivers and (ii)
addressing “defaulting” Lenders. Expenses:   The Borrower shall pay all of PNC
Capital Markets and the Administrative Agent’s costs and expenses associated
with the preparation, due diligence, administration, syndication and enforcement
of all documentation executed in connection with the Credit Facilities,
including, without limitation, the reasonable legal fees of outside counsel to
the Administrative Agent and PNC Capital Markets, regardless of whether or not
the Credit Facilities close; provided that only those costs and expenses for
which an invoice is delivered to the Borrower at least two (2) business days
prior to the Closing Date will be required to be paid on the Closing Date.
Indemnification:   The Borrower shall indemnify and hold harmless PNC Capital
Markets, the Administrative Agent and each of the Lenders and each of their
respective affiliates and each of their respective officers, directors,
employees, advisors and agents (each, an “Indemnified Person”) from and against
(and will reimburse each Indemnified Person as the same are incurred for) any
and all losses, claims, damages, liabilities, costs and expenses (including
without limitation reasonable fees and expenses of outside legal counsel), joint
or several, which may be incurred by or asserted or awarded against any
Indemnified Person (including, without limitation, in connection with any
investigation, litigation or other proceeding or preparation of a defense in
connection therewith), in each case arising out of or in connection with: (a)
the Commitment Letter, (b) this Term Sheet, (c) the Fee Letters or (d) any other
transaction contemplated by any of the foregoing, except to the extent such
claim, damage, loss, liability, cost or expense is found in a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
from such Indemnified Person’s own gross negligence or willful misconduct or
that of its respective affiliates or each of their respective officers,
directors, employees, advisors and agents. No Indemnified Person shall be liable
for any damage arising from the use by others of Information Materials obtained
through electronic, telecommunications or other information systems, except to
the extent such damages are found by a final, non-appealable judgment of a court

 

 

LOGO [g739720ex10_94logo.jpg]

Exhibit A - 11



--------------------------------------------------------------------------------

CONFIDENTIAL    April 13, 2014

 

 

  of competent jurisdiction to arise from the gross negligence or willful
misconduct of such Indemnified Person. In addition, no Indemnified Person shall
be liable for any special, indirect, consequential or punitive damages in
connection with the Transactions. Other:   Each of the parties shall waive its
right to a trial by jury and shall submit to Pennsylvania jurisdiction. The
Credit Documentation shall include customary increased costs, withholding tax
and capital adequacy provisions. Governing Law:   Commonwealth of Pennsylvania.
Administrative Agent’s Counsel:   Buchanan Ingersoll & Rooney PC.

 

 

LOGO [g739720ex10_94logo.jpg]

Exhibit A - 12



--------------------------------------------------------------------------------

CONFIDENTIAL    April 13, 2014

 

 

Annex 1 to Exhibit A

 

Interest Rates:    Pricing of the Credit Facilities shall bear interest, at the
Borrower’s option, at a rate based on LIBOR or the Base Rate, plus a margin
based on the Borrower’s Total Secured Leverage Ratio as set forth in a
performance based pricing grid attached hereto as Annex 2 to Exhibit A.   
Pricing on the Closing Date shall be determined based upon the Borrower’s
proforma Total Secured Leverage Ratio as of the Closing Date after giving effect
to the Transactions with reference to the performance based pricing grid
attached hereto as Annex 2 to Exhibit A.    Each swing line loan shall bear
interest at the Base Rate or As-Offered Rate plus the applicable margin for Base
Rate loans. Base Rate:    The “Base Rate” or “BR” is the highest of (i) the
Administrative Agent’s prime rate (ii) the Federal Funds open rate plus  1⁄2%
and (iii) the Daily LIBOR Rate plus 100 basis points. Interest on the BR
borrowings is calculated on a 365 or 366 day basis, as the case may be, and
actual days elapsed and is payable quarterly in arrears.    For purposes of this
definition, Daily LIBOR Rate shall mean, for any day, the rate per annum
determined by the Administrative Agent by dividing the (x) the Published Rate by
(y) a number equal to 1.00 minus the percentage prescribed by the Federal
Reserve for determining the maximum reserve requirements with respect to any
Eurocurrency funding by banks on such day. “Published Rate” shall mean the rate
of interest published each business day in The Wall Street Journal “Money Rates”
listing under the caption “London Interbank Offered Rates” for a one month
period (or, if no such rate is published therein for any reason, then the
Published Rate shall be the Eurodollar rate for a one month period as published
in another publication determined by the Administrative Agent). LIBOR:   
Interest on LIBOR borrowings is calculated on an actual/360 day basis and is
payable on the last day of each interest period and with respect to interest
periods in excess of 3 months, every 90 days and on the last day of each
interest period. LIBOR advances will be available for periods of 1, 2, 3 or 6
months. LIBOR pricing will be adjusted for any statutory reserves. Default Rate:
   Subsequent to an Event of Default, outstandings shall bear interest at 2.0%
over the rate of interest applicable under the Base Rate pricing option and
letter of credit fees shall be 2.0% above the otherwise applicable letter of
credit fees until such time as such Event of Default has been cured, waived or
amended.

 

 

LOGO [g739720ex10_94logo.jpg]

Annex 1 to Exhibit A - 1



--------------------------------------------------------------------------------

CONFIDENTIAL    April 13, 2014

 

 

Fees:   

Letters of Credit:

   The Borrower shall pay letter of credit fees, payable quarterly in arrears,
equal to the spread over LIBOR with respect to Revolver loans on the aggregate
undrawn amount of the letters of credit issued under the Revolver. In addition,
the Borrowers shall pay a letter of credit fronting fee, payable quarterly in
arrears.

Commitment Fee:

   A commitment fee, based on the Borrower’s Total Secured Leverage Ratio as set
forth in a performance based pricing grid attached hereto as Annex 2 to Exhibit
A shall be paid on the unused portion of the Revolver. The commitment fee shall
be payable to each Lender quarterly in arrears in proportion to such Lender’s
Revolver commitment.

 

 

LOGO [g739720ex10_94logo.jpg]

Annex 1 to Exhibit A - 2



--------------------------------------------------------------------------------

CONFIDENTIAL    April 13, 2014

 

 

Annex 2 to Exhibit A

Pricing Grid

 

Level

  

Senior Secured Leverage Ratio

   LIBOR
Margin      Base Rate
Margin      Commitment
Fee   I    ³ 3.00 to 1.00      325         225         37.5    II    < 3.00 to
1.00 but ³ 2.50 to 1.00      300         200         37.5    III    < 2.50 to
1.00 but ³ 2.00 to 1.00      275         175         25    IV    < 2.00 to 1.00
but ³ 1.50 to 1.00      250         150         25    V    < 1.50 to 1.00     
225         125         20   

Note:

All pricing and commitment fees are expressed in basis points.

 

 

LOGO [g739720ex10_94logo.jpg]

Annex 2 to Exhibit A - 1



--------------------------------------------------------------------------------

CONFIDENTIAL    April 13, 2014

 

 

Annex 3 to Exhibit A

Conditions Precedent to Closing

Shall consist only of the conditions precedent expressly set forth in Section 4
of this Commitment Letter and the following in this Annex 3:

(a) The Acquisition shall be consummated pursuant to the Stock Purchase
Agreement by and among Osmose Holdings, Inc., Osmose, Inc., Osmose Railroad
Services, Inc., and the Acquirer provided to and in form and substance
reasonably acceptable to the Arranger by email at approximately 9:27 p.m. EDT on
April 13, 2014 (subject to any modifications, consents or waivers thereto that
comply with the provisions of this clause (a), and together with the exhibits
and schedules thereto, (the “Acquisition Agreement”), which shall provide for a
base aggregate cash purchase price (subject to adjustment as described in the
Acquisition Agreement) not to exceed $460 million (excluding transaction
expenses). The Acquisition Agreement shall not have been altered, amended or
otherwise changed or supplemented or any condition therein waived without the
prior written consent of the Arranger (such consent not to be unreasonably
withheld, conditioned or delayed) to the extent any such alteration, amendment,
or other change, supplement or waiver would be materially adverse to the
interests of the Lenders (it being understood and agreed that (1) any change in
the definition of “Material Adverse Effect” (as defined in the Acquisition
Agreement) shall be deemed to be materially adverse to the interests of the
Lenders, (2) any increase in the base aggregate cash purchase price (subject to
adjustment as described in the Acquisition Agreement and excluding any
transaction expenses) under the Acquisition Agreement shall be deemed to be
materially adverse to the interests of the Lenders, and (3) any decrease in the
base aggregate cash purchase price (subject to adjustment as described in the
Acquisition Agreement) under the Acquisition Agreement shall be deemed to be
materially adverse to the interests of the Lenders unless such decrease is used
to reduce the amount of the Term Loan on a dollar-for-dollar basis). The
consummation of the Acquisition and the Credit Facilities, to the extent that
the 2009 Notes are not replaced by a 144a Placement, (i) will not require an
amendment to the 2009 Senior Note Debt Documents or the consent of the 2009
Trustee or the noteholders under the 2009 Senior Note Debt Documents, and
(ii) subject to the Limited Conditionality Provision, will provide for the
establishment of a collateral trust agreement pursuant to which liens will be
granted to a collateral trustee and will secure, on a pari passu basis, the
Credit Facilities and the 2009 Notes;

(b) Subject to the Limited Conditionality Provision, you shall have delivered
the following items to the Administrative Agent: (i) executed copies of the
Credit Documentation, including, only a credit agreement, security agreement,
collateral assignment, control agreement (except with respect to the deposit
accounts, securities accounts and commodities accounts of the Targets, which
shall be provided on a 60-day post-closing basis), pledge agreement, transfer
powers, intellectual property security agreement, notes, guaranty agreement,
intercompany subordination agreement, loan requests, landlord

 

 

LOGO [g739720ex10_94logo.jpg]

Annex 3 to Exhibit A - 1



--------------------------------------------------------------------------------

CONFIDENTIAL    April 13, 2014

 

 

waivers for the headquarter location only (except with respect to any leased
location of the Targets, which shall be provided on a 60-day post-closing basis)
and, if applicable, a collateral trust agreement in accordance with the last
sentence of clause (a) above, (ii) evidence of insurance coverage, provided that
insurance endorsements shall only be required on a 60-day post-closing basis,
(iii) executed copies of the Acquisition Agreement and all related documents,
(iv) at least five business days prior to the Closing Date (to the extent
requested no later than 10 business days prior to the Closing Date), all
documentation and other information requested by the Administrative Agent, the
Lead Arranger or any Lender that is required by U.S. regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including the Patriot Act, and (v) a solvency certificate from the
chief financial officer or other financial officer of Holdings in substantially
the form attached hereto as Attachment A to Annex 3;

(c) Receipt of the Targets’ audited financial statements, prepared on a combined
basis for the Targets and in accordance with GAAP, for the fiscal years ended
December 31, 2011, December 31, 2012 and December 31, 2013;

(d) Subject to the Due Authorization Limitation Provision, secretary’s or other
officer’s certificates for each Loan Party containing certified resolutions,
incumbency certificate and corporate documents;

(e) Delivery of customary legal opinion(s) of counsel to the Loan Parties;
provided that any opinion with respect to any entity subject to the Due
Authorization Limitation Provision shall not be required to be delivered until
such entity becomes a Loan Party;

(f) Delivery of (a) a pro forma consolidated balance sheet and related pro forma
consolidated statement of income (but not a pro forma statement of cash flows)
of Holdings and its subsidiaries (after giving effect to the Acquisition and the
other Transactions) as of and for the twelve-month period ending on the last day
of the most recently completed four-fiscal quarter period ended at least 90 days
prior to the Closing Date (if such period is a fiscal year or is the fourth
fiscal quarter of any fiscal year) or at least 60 days prior to the Closing Date
(if such period is a fiscal quarter other than the fourth fiscal quarter of any
fiscal year), prepared after giving effect to the Acquisition and other the
Transactions as if the Transactions had occurred as of such date (in the case of
such balance sheet) or at the beginning of such period (in the case of the
statement of income), and (b) pro forma projections (including a pro forma
consolidated balance sheet, statements of income and cash flow and assumptions
on which such projections are based) of Holdings and its subsidiaries (after
giving effect to the Acquisitions and the other Transactions) for the fiscal
years 2014 through 2018 provided that each such pro forma financial statement
shall be prepared in good faith by Holdings, based upon assumptions that are
made in good faith at the time made (it being understood that any such proforma
statements are subject to uncertainties and contingencies, some of which are
beyond Holdings’ control, that no assurance can be given that any particular
proforma statement will be realized, and that actual results may differ and that
such differences may be material);

(g) All regulatory approvals, including Hart-Scott Rodino, and licenses
necessary for the financing shall have been completed and there shall be an
absence of any legal or regulatory prohibitions or restrictions;

 

 

LOGO [g739720ex10_94logo.jpg]

Annex 3 to Exhibit A - 2



--------------------------------------------------------------------------------

CONFIDENTIAL    April 13, 2014

 

 

(h) The commitments of the lenders under the Existing Credit Agreement shall
have been terminated, and the obligations of the Loan Parties thereunder shall
have been satisfied; and

(i) Payment of all fees and expenses subject to reimbursement. Notwithstanding
anything to the contrary contained herein, any fees and expenses required to be
paid pursuant to this paragraph shall only be required to be paid on the Closing
Date to the extent that an invoice for such fees and expenses is delivered to
the Borrower at least two (2) business days prior to the Closing Date.

 

 

LOGO [g739720ex10_94logo.jpg]

Annex 3 to Exhibit A - 3



--------------------------------------------------------------------------------

Attachment A to Annex 3 to Exhibit A

Form of Solvency Certificate

To the Administrative Agent and each of the Lenders party to the Credit
Agreement referred to below:

I, the undersigned, a senior authorized financial officer of
                     a                      corporation (the “Acquirer”), in
that capacity only and not in my individual capacity (and without personal
liability), do hereby certify as of the date hereof, and based upon facts and
circumstances as they exist as of the date hereof (and disclaiming any
responsibility for changes in such fact and circumstances after the date
hereof), that:

1. This certificate is furnished to the Administrative Agent and the Lenders
pursuant to Section      of the Credit Agreement dated as of                  ,
2014, among the Acquirer, PNC Bank, National Association, as Administrative
Agent, and the other parties thereto (the “Credit Agreement”). Unless otherwise
defined herein, capitalized terms used in this certificate shall have the
meanings set forth in the Credit Agreement.

2. For purposes of this certificate, the terms below shall have the following
meanings:

(a) “Fair Value” shall mean the amount at which the assets (both tangible and
intangible), in their entirety, of Holdings and its subsidiaries taken as a
whole (after giving effect to the Transactions) would change hands between a
willing buyer and a willing seller, within a commercially reasonable period of
time, each having reasonable knowledge of the relevant facts, with neither being
under any compulsion to act.

(b) “Present Fair Salable Value” shall mean the amount that could be obtained by
an independent willing seller from an independent willing buyer if the assets
(both tangible and intangible) of Holdings and its subsidiaries taken as a whole
(after giving effect to the Transactions) are sold on a going concern basis with
reasonable promptness in an arm’s-length transaction under present conditions
for the sale of comparable business enterprises insofar as such conditions can
be reasonably evaluated.

(c) “Stated Liabilities” shall mean the recorded liabilities (including
contingent liabilities that would be recorded in accordance with GAAP) of
Holdings and its subsidiaries taken as a whole (after giving effect to the
Transactions), as of the date hereof after giving effect to the consummation of
the Transactions (including the execution and delivery of the Credit Agreement,
the making of the Loans and the use of proceeds of such Loans on the date
hereof), determined in accordance with GAAP consistently applied.

(d) “Identified Contingent Liabilities” shall mean the maximum estimated amount
of liabilities reasonably likely to result from pending; litigation, asserted
claims and assessments, guaranties, uninsured risks and other contingent
liabilities of Holdings and its subsidiaries (taken as a whole after giving
effect to the Transactions) (including the execution and delivery of the Credit
Agreement, the making of the Loans and the use of proceeds of such Loans on the
date hereof) (including all fees and expenses related thereto but exclusive of
such contingent liabilities to the extent reflected in Stated Liabilities
(including the Acquisition)), as identified and explained in terms of their
nature and estimated magnitude by responsible officers of the Acquiror.

 

 

LOGO [g739720ex10_94logo.jpg]

Attachment A to Annex 3 to Exhibit A - 1



--------------------------------------------------------------------------------

(e) “Will be able to pay their Stated Liabilities and Identified Contingent
Liabilities as they mature” For the period from the date hereof through the
Maturity Date, Holdings, the Acquirer and its subsidiaries taken as a whole
(after giving effect to the Transactions) will have sufficient assets and cash
flow to pay their respective Stated Liabilities and Identified Contingent
Liabilities as those liabilities mature or (in the case of Identified Contingent
Liabilities) otherwise become payable, in light of business conducted or
anticipated to be conducted by the Holdings and its subsidiaries as reflected in
the projected financial statements and in light of the anticipated credit
capacity.

(f) “Do not have Unreasonably Small Capital” For the period from the date hereof
through Maturity Date, Holdings, the Acquirer and its subsidiaries taken as a
whole (after giving effect to the Transactions) (including execution and
delivery of the Credit Agreement, the making of the Loans and the use of
proceeds of such Loans on the date hereof (including the Acquisition)) is a
going concern and has sufficient capital to reasonably ensure that it will
continue to be a going concern for such period. I understand that “unreasonably
small capital” depends upon the nature of the particular business or businesses
conducted or to be conducted, and I have reached my conclusion based on the
needs and anticipated needs for capital of the business conducted or anticipated
to be conducted by the Credit Parties as reflected in the projected financial
statements and in light of the anticipated credit capacity.

3. For purposes of this certificate, I, or officers of the Acquirer under my
direction and supervision, have performed the following procedures as of and for
the periods set forth below.

(a) I have reviewed the financial statements (including the pro forma financial
statements) referred to in Section     of the Credit Agreement.

(b) I have knowledge of and have reviewed to my satisfaction the Credit
Agreement.

(c) As a senior authorized financial officer of the Acquirer, I am familiar with
the financial condition of Holdings, the Acquirer and its Subsidiaries.

4. Based on and subject to the foregoing, I hereby certify on behalf of the
Acquirer that after giving effect to the consummation of the Transactions
(including the execution and delivery of the Credit Agreement, the making of the
Loans and the use of proceeds of such Loans on the date hereof), it is my
opinion that (i) the Fair Value of the assets of Holdings, the Acquirer and its
subsidiaries taken as a whole (after giving effect to the Transactions) exceed
their Stated Liabilities and Identified Contingent Liabilities; (ii) the Present
Fair Salable Value of the assets of Holdings, the Acquirer and its subsidiaries
taken as a whole (after giving effect to the Transactions) exceed their Stated
Liabilities and Identified Contingent Liabilities; (iii) Holdings, the Acquirer
and its subsidiaries taken as a whole (after giving effect to the Transactions)
do not have Unreasonably Small Capital; and (iv) Holdings, the Acquirer and its
Subsidiaries taken as a whole (after giving effect to the Transactions) will be
able to pay their Stated Liabilities and Identified Contingent Liabilities as
they mature.

IN WITNESS WHEREOF, the Acquirer has caused this certificate to be executed on
its behalf by a Senior Authorized Financial Officer as of the date first written
above.

 

 

LOGO [g739720ex10_94logo.jpg]

Attachment A to Annex 3 to Exhibit A - 2



--------------------------------------------------------------------------------

JOINDER TO

COMMITMENT LETTER AND JOINT LEAD ARRANGERS’ FEE LETTER

May 12, 2014

PNC Capital Markets LLC

Three PNC Plaza

225 Fifth Avenue, 5th Floor

Pittsburgh, Pennsylvania 15222

Attention: Patrick Kern

 

  Re: $800,000,000 Senior Credit Facilities

Ladies and Gentlemen:

We refer to the Commitment Letter (the “Commitment Letter”) dated April 13, 2014
by and among PNC Bank, National Association, PNC Capital Markets LLC and Koppers
Inc. Capitalized terms used herein but not defined herein shall have the
meanings assigned to them in the Commitment Letter.

We are pleased to advise you of Fifth Third Bank’s (“Joining Lender”) commitment
to provide $110 million of the Credit Facilities (the “Additional Commitment”)
on the terms and subject to the conditions set forth in the Commitment Letter.
The parties hereto hereby agree that effective as of the date hereof (A) Joining
Lender hereby is and shall be deemed to be a Lender and an Additional Commitment
Party, and Joining Lender hereby is and shall be deemed to be a joint lead
arranger and an Additional Commitment Party, in each case, under the Commitment
Letter, (B) the Joining Lender shall have assumed together with PNC Bank and
each other Additional Commitment Party that has or will join the Commitment
Letter (each, a “Commitment Party” and collectively, the “Commitment Parties”)
the several obligations under, and shall perform, comply with and be subject to
and bound by, severally with each other Commitment Party, each of the terms,
provisions and waivers of the Commitment Letter and (C) the Joining Lender shall
be entitled to all of the rights and remedies of a Commitment Party under each
of the terms and provisions of the Commitment Letter. The parties hereto hereby
further agree that effective as of the date hereof Joining Lender hereby is, and
shall be deemed to be, a joint lead arranger under the Joint Lead Arrangers’ Fee
Letter, and Joining Lender shall have together with PNC Bank and each other
Additional Commitment Party that has or will join



--------------------------------------------------------------------------------

the Joint Lead Arranger’s Fee Letter (each, a “Joint Lead Arranger” and
collectively, the “Joint Lead Arrangers”) the rights and remedies of a Joint
Lead Arranger under, each of the terms and provisions of the Joint Lead
Arrangers’ Fee Letter. For the avoidance of doubt, any determination of Majority
Lead Arrangers made under the Joint Lead Arrangers’ Fee Letter shall include
those Joint Lead Arrangers holding directly or together with their affiliates a
majority of the commitments under the Credit Facilities. The Joining Lender
acknowledges that it has heretofore received a true and correct copy of the
Commitment Letter and the Joint Lead Arrangers’ Fee Letter.

As consideration for the Additional Commitment and the agreements of the Joining
Lender hereunder, PNC Capital Markets hereby agrees that the Joining Lender
shall receive a portion of the Underwriting Fee payable to PNC Capital Markets
pursuant to the Joint Lead Arrangers’ Fee Letter, in an amount equal to 13.75%
of the balance of the Underwriting Fee remaining after deducting (i) fees paid
to the Lenders on their allocated commitment at closing and (ii) rebate of such
Underwriting Fee as provided in the Joint Lead Arrangers’ Fee Letter. Once paid
by PNC Capital Markets, except as expressly provided in the Joint Lead
Arrangers’ Fee Letter, such fee shall not be refundable under any circumstances.

The Company hereby agrees that (X) references to Arranger in clause (a) of Annex
3 to Exhibit A of the Commitment Letter will also be references to the Joining
Lender and (Y) the Joining Lender and its affiliates and each of its officers,
directors, employees, advisors and agents shall be entitled to the benefits of
the second paragraph of Section 5 and Sections 6, 7, 8, 9, 10 and 11 of the
Commitment Letter, in each case as if each reference therein to PNC Capital
Markets, PNC Bank, we or us included a reference to the Joining Lender.

The Joining Lender acknowledges that it has made its own credit analysis and
made its own decision to join the Commitment Letter and Joint Lead Arrangers’
Fee Letter and issue the Additional Commitment, independently and without
reliance on any other bank. PNC Bank, the Company, and their affiliates shall
not have any liability or responsibility to the Joining Lender if the Additional
Commitment is not accepted or closed.

This letter is solely for the benefit of the Joining Lender, PNC Bank and the
Company and no other person shall obtain any rights hereunder or be entitled to
rely on, or claim reliance upon, this commitment.

The Company acknowledges that the Joining Lender will be acting as an
independent contractor on an arms-length basis and not as the Company’s
fiduciary, advisor or agent.

The Joining Lender understands and agrees that its joining the Commitment Letter
and the Joint Lead Arrangers’ Fee Letter and providing the Additional Commitment
is subject to acceptance by PNC Bank and the Company.

Each of the Joining Lender, PNC Bank and the Company, in consideration of their
mutual covenants and agreements herein contained and intending to be legally
bound hereby, covenant and agree that (i) the next-to-last paragraph of the
Joint Lead Arrangers’ Fee Letter is hereby amended by deleting the sentence
“This Joint Lead Arrangers’ Fee Letter shall be governed by, and construed and
interpreted in accordance with, the laws of the Commonwealth



--------------------------------------------------------------------------------

of Pennsylvania (without regard to the principles of conflicts of laws thereof,
to the extent that the same are not mandatorily applicable by statute and would
require or permit the application of the law of another jurisdiction).” and in
its stead inserting the sentence “All matters relating to the interpretation,
construction, validity and enforcement of this Joint Lead Arrangers’ Fee Letter
shall be governed by and construed in accordance with the internal laws of the
State of New York applicable to agreements made and to be performed entirely
within such state, including Section 5-1401 of the New York General Obligations
Law.”, (ii) the first sentence of the Section titled “Other” of the Term Sheet
is hereby amended and restated in its entirety to read “Each of the parties
shall waive its right to a trial by jury and shall submit to New York
jurisdiction.”, (iii) the Section titled “Governing Law” of the Term Sheet is
hereby amended and restated in its entirety to read “State of New York.” and
(iv) Paragraph 11(a) of the Commitment Letter is hereby amended and restated in
its entirety as follows:

(a) All matters relating to the interpretation, construction, validity and
enforcement of this letter shall be governed by and construed in accordance with
the internal laws of the State of New York applicable to agreements made and to
be performed entirely within such state, including Section 5-1401 of the New
York General Obligations Law. Each party hereto consents to the nonexclusive
jurisdiction and venue of the state or federal district courts located in New
York County, New York. Each party hereto irrevocably waives, to the fullest
extent permitted by applicable law, (i) any right it may have to a trial by jury
in any legal proceeding arising out of or relating to the Commitment Letter, the
Transactions or the transactions contemplated hereby or thereby (whether based
on contract, tort or any other theory) and (ii) any objection that it may now or
hereafter have to the laying of venue of any such legal proceeding in the state
or federal courts located in New York County, New York.

This letter agreement, the Commitment Letter and the Joint Lead Arrangers’ Fee
Letter may not be amended or modified, or any provision hereof waived, except by
an instrument in writing signed by the parties hereto or thereto (including each
party that has or will join the Commitment Letter and the Joint Lead Arrangers’
Fee Letter). This letter agreement, the Commitment Letter and the Joint Lead
Arrangers’ Fee Letter set forth the entire agreement among the parties hereto
and supersede all prior understandings, whether written or oral, among the
parties hereto with respect to the matters herein and therein. This letter
agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their successors and permitted assigns, provided that this letter may
not be assigned by the Company or the Joining Lender and no rights of the
Company or the Joining Lender may be transferred and no obligations may be
delegated without the prior written consent of PNC Bank. This letter agreement
and the rights and duties of the parties hereunder shall be governed by, and
construed and interpreted in accordance with, the laws of the State of New York.
The submission to jurisdiction and waiver of jury trial provisions contained in
Section 11(a) (as such Section is amended in this letter agreement) of the
Commitment Letter are incorporated herein by reference, mutatis mutandis. The
Company agrees it will not disclose this letter agreement or the contents hereof
other than to the extent disclosure of the Commitment Letter and the contents
thereof is permitted under Section 7 of the Commitment Letter. This letter
agreement may be executed in any number of counterparts, each of which, when so
executed, shall be deemed to be



--------------------------------------------------------------------------------

an original and all of which, when taken together, shall constitute one and the
same letter. Delivery of an executed counterpart of a signature page to this
letter agreement by electronic transmission shall be as effective as delivery of
an original executed counterpart of this letter agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

[SIGNATURE PAGE 1 OF 3 – JOINDER TO COMMITMENT LETTER]

 

Very truly yours, FIFTH THIRD BANK By:  

/s/ Rachel Bonomo

Name:   Rachel Bonomo Title:   Assistant Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE 2 OF 3 – JOINDER TO COMMITMENT LETTER]

 

Acknowledged and accepted as of the date first above written: PNC BANK, NATIONAL
ASSOCIATION By:  

/s/ Tracy J. DeCock

Name:   Tracy J. DeCock Title:   Senior Vice President PNC CAPITAL MARKETS LLC
By:  

/s/ Patrick Kern

Name:   Patrick Kern Title:   Managing Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE 3 OF 3 – JOINDER TO COMMITMENT LETTER]

 

Acknowledged and accepted as of the date first above written: KOPPERS INC. By:  

/s/ Louann E. Tronsberg-Deihle

Name:   Louann E. Tronsberg-Deihle Title:   Treasurer



--------------------------------------------------------------------------------

JOINDER TO

COMMITMENT LETTER AND JOINT LEAD ARRANGERS’ FEE LETTER

May 12, 2014

PNC Capital Markets LLC

Three PNC Plaza

225 Fifth Avenue, 5th Floor

Pittsburgh, Pennsylvania 15222

Attention: Patrick Kern

 

  Re: $800,000,000 Senior Credit Facilities

Ladies and Gentlemen:

We refer to the Commitment Letter (the “Commitment Letter”) dated April 13, 2014
by and among PNC Bank, National Association, PNC Capital Markets LLC and Koppers
Inc. Capitalized terms used herein but not defined herein shall have the
meanings assigned to them in the Commitment Letter.

We are pleased to advise you of Barclays Bank PLC’s (“Joining Lender”)
commitment to provide $110 million of the Credit Facilities (the “Additional
Commitment”) on the terms and subject to the conditions set forth in the
Commitment Letter. The parties hereto hereby agree that effective as of the date
hereof (A) Joining Lender hereby is and shall be deemed to be a Lender and an
Additional Commitment Party, and Joining Lender hereby is and shall be deemed to
be a joint lead arranger and an Additional Commitment Party, in each case, under
the Commitment Letter, (B) the Joining Lender shall have assumed together with
PNC Bank and each other Additional Commitment Party that has or will join the
Commitment Letter (each, a “Commitment Party” and collectively, the “Commitment
Parties”) the several obligations under, and shall perform, comply with and be
subject to and bound by, severally with each other Commitment Party, each of the
terms, provisions and waivers of the Commitment Letter and (C) the Joining
Lender shall be entitled to all of the rights and remedies of a Commitment Party
under each of the terms and provisions of the Commitment Letter. The parties
hereto hereby further agree that effective as of the date hereof Joining Lender
hereby is, and shall be deemed to be, a joint lead arranger under the Joint Lead
Arrangers’ Fee Letter, and Joining Lender shall



--------------------------------------------------------------------------------

have together with PNC Bank and each other Additional Commitment Party that has
or will join the Joint Lead Arranger’s Fee Letter (each, a “Joint Lead Arranger”
and collectively, the “Joint Lead Arrangers”) the rights and remedies of a Joint
Lead Arranger under, each of the terms and provisions of the Joint Lead
Arrangers’ Fee Letter. For the avoidance of doubt, any determination of Majority
Lead Arrangers made under the Joint Lead Arrangers’ Fee Letter shall include
those Joint Lead Arrangers holding directly or together with their affiliates a
majority of the commitments under the Credit Facilities. The Joining Lender
acknowledges that it has heretofore received a true and correct copy of the
Commitment Letter and the Joint Lead Arrangers’ Fee Letter.

As consideration for the Additional Commitment and the agreements of the Joining
Lender hereunder, PNC Capital Markets hereby agrees that the Joining Lender
shall receive a portion of the Underwriting Fee payable to PNC Capital Markets
pursuant to the Joint Lead Arrangers’ Fee Letter, in an amount equal to 13.75%
of the balance of the Underwriting Fee remaining after deducting (i) fees paid
to the Lenders on their allocated commitment at closing and (ii) rebate of such
Underwriting Fee as provided in the Joint Lead Arrangers’ Fee Letter. Once paid
by PNC Capital Markets, except as expressly provided in the Joint Lead
Arrangers’ Fee Letter, such fee shall not be refundable under any circumstances.

The Company hereby agrees that (X) references to Arranger in clause (a) of
Annex 3 to Exhibit A of the Commitment Letter will also be references to the
Joining Lender and (Y) the Joining Lender and its affiliates and each of its
officers, directors, employees, advisors and agents shall be entitled to the
benefits of the second paragraph of Section 5 and Sections 6, 7, 8, 9, 10 and 11
of the Commitment Letter, in each case as if each reference therein to PNC
Capital Markets, PNC Bank, we or us included a reference to the Joining Lender.

The Joining Lender acknowledges that it has made its own credit analysis and
made its own decision to join the Commitment Letter and Joint Lead Arrangers’
Fee Letter and issue the Additional Commitment, independently and without
reliance on any other bank. PNC Bank, the Company, and their affiliates shall
not have any liability or responsibility to the Joining Lender if the Additional
Commitment is not accepted or closed.

This letter is solely for the benefit of the Joining Lender, PNC Bank and the
Company and no other person shall obtain any rights hereunder or be entitled to
rely on, or claim reliance upon, this commitment.

The Company acknowledges that the Joining Lender will be acting as an
independent contractor on an arms-length basis and not as the Company’s
fiduciary, advisor or agent.

The Joining Lender understands and agrees that its joining the Commitment Letter
and the Joint Lead Arrangers’ Fee Letter and providing the Additional Commitment
is subject to acceptance by PNC Bank and the Company.

Each of the Joining Lender, PNC Bank and the Company, in consideration of their
mutual covenants and agreements herein contained and intending to be legally
bound hereby, covenant and agree that (i) the next-to-last paragraph of the
Joint Lead Arrangers’ Fee Letter is hereby amended by deleting the sentence
“This Joint Lead Arrangers’ Fee Letter shall be



--------------------------------------------------------------------------------

governed by, and construed and interpreted in accordance with, the laws of the
Commonwealth of Pennsylvania (without regard to the principles of conflicts of
laws thereof, to the extent that the same are not mandatorily applicable by
statute and would require or permit the application of the law of another
jurisdiction).” and in its stead inserting the sentence “All matters relating to
the interpretation, construction, validity and enforcement of this Joint Lead
Arrangers’ Fee Letter shall be governed by and construed in accordance with the
internal laws of the State of New York applicable to agreements made and to be
performed entirely within such state, including Section 5-1401 of the New York
General Obligations Law.”, (ii) the first sentence of the Section titled “Other”
of the Term Sheet is hereby amended and restated in its entirety to read “Each
of the parties shall waive its right to a trial by jury and shall submit to New
York jurisdiction.”, (iii) the Section titled “Governing Law” of the Term Sheet
is hereby amended and restated in its entirety to read “State of New York.” and
(iv) Paragraph 11(a) of the Commitment Letter is hereby amended and restated in
its entirety as follows:

(a) All matters relating to the interpretation, construction, validity and
enforcement of this letter shall be governed by and construed in accordance with
the internal laws of the State of New York applicable to agreements made and to
be performed entirely within such state, including Section 5-1401 of the New
York General Obligations Law. Each party hereto consents to the nonexclusive
jurisdiction and venue of the state or federal district courts located in New
York County, New York. Each party hereto irrevocably waives, to the fullest
extent permitted by applicable law, (i) any right it may have to a trial by jury
in any legal proceeding arising out of or relating to the Commitment Letter, the
Transactions or the transactions contemplated hereby or thereby (whether based
on contract, tort or any other theory) and (ii) any objection that it may now or
hereafter have to the laying of venue of any such legal proceeding in the state
or federal courts located in New York County, New York.

This letter agreement, the Commitment Letter and the Joint Lead Arrangers’ Fee
Letter may not be amended or modified, or any provision hereof waived, except by
an instrument in writing signed by the parties hereto or thereto (including each
party that has or will join the Commitment Letter and the Joint Lead Arrangers’
Fee Letter). This letter agreement, the Commitment Letter and the Joint Lead
Arrangers’ Fee Letter set forth the entire agreement among the parties hereto
and supersede all prior understandings, whether written or oral, among the
parties hereto with respect to the matters herein and therein. This letter
agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their successors and permitted assigns, provided that this letter may
not be assigned by the Company or the Joining Lender and no rights of the
Company or the Joining Lender may be transferred and no obligations may be
delegated without the prior written consent of PNC Bank. This letter agreement
and the rights and duties of the parties hereunder shall be governed by, and
construed and interpreted in accordance with, the laws of the State of New York.
The submission to jurisdiction and waiver of jury trial provisions contained in
Section 11(a) (as such Section is amended in this letter agreement) of the
Commitment Letter are incorporated herein by reference, mutatis mutandis. The
Company agrees it will not disclose this letter agreement or the contents hereof
other than to the extent disclosure of the Commitment Letter and the contents
thereof is permitted under Section 7 of the Commitment Letter. This letter
agreement may be



--------------------------------------------------------------------------------

executed in any number of counterparts, each of which, when so executed, shall
be deemed to be an original and all of which, when taken together, shall
constitute one and the same letter. Delivery of an executed counterpart of a
signature page to this letter agreement by electronic transmission shall be as
effective as delivery of an original executed counterpart of this letter
agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

[SIGNATURE PAGE 1 of 3 – JOINDER TO COMMITMENT LETTER]

 

Very truly yours, BARCLAYS BANK PLC By:  

/s/ Kevin Crealese

Name:   Kevin Crealese Title:   Managing Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE 2 OF 3 – JOINDER TO COMMITMENT LETTER]

 

Acknowledged and accepted

as of the date first above written:

 

PNC BANK, NATIONAL ASSOCIATION By:  

/s/ Tracy J. DeCock

Name:   Tracy J. DeCock Title:   Senior Vice President PNC CAPITAL MARKETS LLC
By:  

/s/ Patrick Kern

Name:   Patrick Kern Title:   Managing Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE 3 OF 3 – JOINDER TO COMMITMENT LETTER]

 

Acknowledged and accepted

as of the date first above written:

 

KOPPERS INC. By:  

/s/ Louann E. Tronsberg-Deihle

Name:   Louann E. Tronsberg-Deihle Title:   Treasurer



--------------------------------------------------------------------------------

JOINDER TO

COMMITMENT LETTER AND JOINT LEAD ARRANGERS’ FEE LETTER

May 12, 2014

PNC Capital Markets LLC

Three PNC Plaza

225 Fifth Avenue, 5th Floor

Pittsburgh, Pennsylvania 15222

Attention: Patrick Kern

 

  Re: $800,000,000 Senior Credit Facilities

Ladies and Gentlemen:

We refer to the Commitment Letter (the “Commitment Letter”) dated April 13, 2014
by and among PNC Bank, National Association, PNC Capital Markets LLC and Koppers
Inc. Capitalized terms used herein but not defined herein shall have the
meanings assigned to them in the Commitment Letter.

We are pleased to advise you of Citizens Bank of Pennsylvania’s (“Joining
Lender”) commitment to provide $110 million of the Credit Facilities (the
“Additional Commitment”) on the terms and subject to the conditions set forth in
the Commitment Letter. The parties hereto hereby agree that effective as of the
date hereof (A) Joining Lender hereby is and shall be deemed to be a Lender and
an Additional Commitment Party, and Joining Lender hereby is and shall be deemed
to be a joint lead arranger and an Additional Commitment Party, in each case,
under the Commitment Letter, (B) the Joining Lender shall have assumed together
with PNC Bank and each other Additional Commitment Party that has or will join
the Commitment Letter (each, a “Commitment Party” and collectively, the
“Commitment Parties”) the several obligations under, and shall perform, comply
with and be subject to and bound by, severally with each other Commitment Party,
each of the terms, provisions and waivers of the Commitment Letter and (C) the
Joining Lender shall be entitled to all of the rights and remedies of a
Commitment Party under each of the terms and provisions of the Commitment
Letter. The parties hereto hereby further agree that effective as of the date
hereof Joining Lender hereby is, and shall be deemed to be, a joint lead
arranger under the Joint Lead Arrangers’ Fee Letter, and



--------------------------------------------------------------------------------

Joining Lender shall have together with PNC Bank and each other Additional
Commitment Party that has or will join the Joint Lead Arranger’s Fee Letter
(each, a “Joint Lead Arranger” and collectively, the “Joint Lead Arrangers”) the
rights and remedies of a Joint Lead Arranger under, each of the terms and
provisions of the Joint Lead Arrangers’ Fee Letter. For the avoidance of doubt,
any determination of Majority Lead Arrangers made under the Joint Lead
Arrangers’ Fee Letter shall include those Joint Lead Arrangers holding directly
or together with their affiliates a majority of the commitments under the Credit
Facilities. The Joining Lender acknowledges that it has heretofore received a
true and correct copy of the Commitment Letter and the Joint Lead Arrangers’ Fee
Letter.

As consideration for the Additional Commitment and the agreements of the Joining
Lender hereunder, PNC Capital Markets hereby agrees that the Joining Lender
shall receive a portion of the Underwriting Fee payable to PNC Capital Markets
pursuant to the Joint Lead Arrangers’ Fee Letter, in an amount equal to 13.75%
of the balance of the Underwriting Fee remaining after deducting (i) fees paid
to the Lenders on their allocated commitment at closing and (ii) rebate of such
Underwriting Fee as provided in the Joint Lead Arrangers’ Fee Letter. Once paid
by PNC Capital Markets, except as expressly provided in the Joint Lead
Arrangers’ Fee Letter, such fee shall not be refundable under any circumstances.

The Company hereby agrees that (X) references to Arranger in clause (a) of
Annex 3 to Exhibit A of the Commitment Letter will also be references to the
Joining Lender and (Y) the Joining Lender and its affiliates and each of its
officers, directors, employees, advisors and agents shall be entitled to the
benefits of the second paragraph of Section 5 and Sections 6, 7, 8, 9, 10 and 11
of the Commitment Letter, in each case as if each reference therein to PNC
Capital Markets, PNC Bank, we or us included a reference to the Joining Lender.

The Joining Lender acknowledges that it has made its own credit analysis and
made its own decision to join the Commitment Letter and Joint Lead Arrangers’
Fee Letter and issue the Additional Commitment, independently and without
reliance on any other bank. PNC Bank, the Company, and their affiliates shall
not have any liability or responsibility to the Joining Lender if the Additional
Commitment is not accepted or closed.

This letter is solely for the benefit of the Joining Lender, PNC Bank and the
Company and no other person shall obtain any rights hereunder or be entitled to
rely on, or claim reliance upon, this commitment.

The Company acknowledges that the Joining Lender will be acting as an
independent contractor on an arms-length basis and not as the Company’s
fiduciary, advisor or agent.

The Joining Lender understands and agrees that its joining the Commitment Letter
and the Joint Lead Arrangers’ Fee Letter and providing the Additional Commitment
is subject to acceptance by PNC Bank and the Company.

Each of the Joining Lender, PNC Bank and the Company, in consideration of their
mutual covenants and agreements herein contained and intending to be legally
bound hereby, covenant and agree that (i) the next-to-last paragraph of the
Joint Lead Arrangers’ Fee Letter is hereby amended by deleting the sentence
“This Joint Lead Arrangers’ Fee Letter shall be



--------------------------------------------------------------------------------

governed by, and construed and interpreted in accordance with, the laws of the
Commonwealth of Pennsylvania (without regard to the principles of conflicts of
laws thereof, to the extent that the same are not mandatorily applicable by
statute and would require or permit the application of the law of another
jurisdiction).” and in its stead inserting the sentence “All matters relating to
the interpretation, construction, validity and enforcement of this Joint Lead
Arrangers’ Fee Letter shall be governed by and construed in accordance with the
internal laws of the State of New York applicable to agreements made and to be
performed entirely within such state, including Section 5-1401 of the New York
General Obligations Law.”, (ii) the first sentence of the Section titled “Other”
of the Term Sheet is hereby amended and restated in its entirety to read “Each
of the parties shall waive its right to a trial by jury and shall submit to New
York jurisdiction.”, (iii) the Section titled “Governing Law” of the Term Sheet
is hereby amended and restated in its entirety to read “State of New York.” and
(iv) Paragraph 11(a) of the Commitment Letter is hereby amended and restated in
its entirety as follows:

(a) All matters relating to the interpretation, construction, validity and
enforcement of this letter shall be governed by and construed in accordance with
the internal laws of the State of New York applicable to agreements made and to
be performed entirely within such state, including Section 5-1401 of the New
York General Obligations Law. Each party hereto consents to the nonexclusive
jurisdiction and venue of the state or federal district courts located in New
York County, New York. Each party hereto irrevocably waives, to the fullest
extent permitted by applicable law, (i) any right it may have to a trial by jury
in any legal proceeding arising out of or relating to the Commitment Letter, the
Transactions or the transactions contemplated hereby or thereby (whether based
on contract, tort or any other theory) and (ii) any objection that it may now or
hereafter have to the laying of venue of any such legal proceeding in the state
or federal courts located in New York County, New York.

This letter agreement, the Commitment Letter and the Joint Lead Arrangers’ Fee
Letter may not be amended or modified, or any provision hereof waived, except by
an instrument in writing signed by the parties hereto or thereto (including each
party that has or will join the Commitment Letter and the Joint Lead Arrangers’
Fee Letter). This letter agreement, the Commitment Letter and the Joint Lead
Arrangers’ Fee Letter set forth the entire agreement among the parties hereto
and supersede all prior understandings, whether written or oral, among the
parties hereto with respect to the matters herein and therein. This letter
agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their successors and permitted assigns, provided that this letter may
not be assigned by the Company or the Joining Lender and no rights of the
Company or the Joining Lender may be transferred and no obligations may be
delegated without the prior written consent of PNC Bank. This letter agreement
and the rights and duties of the parties hereunder shall be governed by, and
construed and interpreted in accordance with, the laws of the State of New York.
The submission to jurisdiction and waiver of jury trial provisions contained in
Section 11(a) (as such Section is amended in this letter agreement) of the
Commitment Letter are incorporated herein by reference, mutatis mutandis. The
Company agrees it will not disclose this letter agreement or the contents hereof
other than to the extent disclosure of the Commitment Letter and the contents
thereof is permitted under Section 7 of the Commitment Letter. This letter
agreement may be



--------------------------------------------------------------------------------

executed in any number of counterparts, each of which, when so executed, shall
be deemed to be an original and all of which, when taken together, shall
constitute one and the same letter. Delivery of an executed counterpart of a
signature page to this letter agreement by electronic transmission shall be as
effective as delivery of an original executed counterpart of this letter
agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

[SIGNATURE PAGE 1 of 3 – JOINDER TO COMMITMENT LETTER]

 

Very truly yours, CITIZENS BANK OF PENNSYLVANIA By:  

/s/ Philip R. Medsger

Name:   Philip R. Medsger Title:   Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE 2 OF 3 – JOINDER TO COMMITMENT LETTER]

 

Acknowledged and accepted

as of the date first above written:

 

PNC BANK, NATIONAL ASSOCIATION By:  

/s/ Tracy J. DeCock

Name:   Tracy J. DeCock Title:   Senior Vice President PNC CAPITAL MARKETS LLC
By:  

/s/ Patrick Kern

Name:   Patrick Kern Title:   Managing Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE 3 OF 3 – JOINDER TO COMMITMENT LETTER]

 

Acknowledged and accepted

as of the date first above written:

 

KOPPERS INC. By:  

/s/ Louann E. Tronsberg-Deihle

Name:   Louann E. Tronsberg-Deihle Title:   Treasurer



--------------------------------------------------------------------------------

JOINDER TO

COMMITMENT LETTER AND JOINT LEAD ARRANGERS’ FEE LETTER

May 9, 2014

PNC Capital Markets LLC

Three PNC Plaza

225 Fifth Avenue, 5th Floor

Pittsburgh, Pennsylvania 15222

Attention: Patrick Kern

 

  Re: $800,000,000 Senior Credit Facilities

Ladies and Gentlemen:

We refer to the Commitment Letter (the “Commitment Letter”) dated April 13, 2014
by and among PNC Bank, National Association, PNC Capital Markets LLC and Koppers
Inc. Capitalized terms used herein but not defined herein shall have the
meanings assigned to them in the Commitment Letter.

We are pleased to advise you of Deutsche Bank AG New York Branch’s (“Joining
Lender”) commitment to provide $110 million of the Credit Facilities (the
“Additional Commitment”) on the terms and subject to the conditions set forth in
the Commitment Letter. The parties hereto hereby agree that effective as of the
date hereof (A) Joining Lender hereby is and shall be deemed to be a Lender and
an Additional Commitment Party, (B) Deutsche Bank Securities Inc. (“Joining
Arranger” and together with Joining Lender, “we” or “Joining Parties”) hereby is
and shall be deemed to be a joint lead arranger and an Additional Commitment
Party, in each case, under the Commitment Letter, (C) the Joining Parties shall
have assumed together with PNC Bank and each other Additional Commitment Party
that has or will join the Commitment Letter (each, a “Commitment Party” and
collectively, the “Commitment Parties”) the several obligations under, and shall
perform, comply with and be subject to and bound by, severally with each other
Commitment Party, each of the terms, provisions and waivers of the Commitment
Letter and (D) the Joining Parties shall be entitled to all of the rights and
remedies of a Commitment Party under each of the terms and provisions of the
Commitment Letter. The parties hereto hereby further agree that effective as of
the date



--------------------------------------------------------------------------------

hereof Joining Arranger hereby is, and shall be deemed to be, a joint lead
arranger under the Joint Lead Arrangers’ Fee Letter, and Joining Arranger shall
have together with PNC Bank and each other Additional Commitment Party that has
or will join the Joint Lead Arranger’s Fee Letter (each, a “Joint Lead Arranger”
and collectively, the “Joint Lead Arrangers”) the rights and remedies of a Joint
Lead Arranger under, each of the terms and provisions of the Joint Lead
Arrangers’ Fee Letter. For the avoidance of doubt, any determination of Majority
Lead Arrangers made under the Joint Lead Arrangers’ Fee Letter shall include
those Joint Lead Arrangers holding directly or together with their affiliates a
majority of the commitments under the Credit Facilities. The Joining Parties
acknowledge that they have heretofore received a true and correct copy of the
Commitment Letter and the Joint Lead Arrangers’ Fee Letter.

As consideration for the Additional Commitment and the agreements of the Joining
Lender hereunder, PNC Capital Markets hereby agrees that the Joining Lender
shall receive a portion of the Underwriting Fee payable to PNC Capital Markets
pursuant to the Joint Lead Arrangers’ Fee Letter, in an amount equal to 13.75%
of the balance of the Underwriting Fee remaining after deducting (i) fees paid
to the Lenders on their allocated commitment at closing and (ii) rebate of such
Underwriting Fee as provided in the Joint Lead Arrangers’ Fee Letter. Once paid
by PNC Capital Markets, except as expressly provided in the Joint Lead
Arrangers’ Fee Letter, such fee shall not be refundable under any circumstances.

The Company hereby agrees that (X) references to Arranger in clause (a) of
Annex 3 to Exhibit A of the Commitment Letter will also be references to the
Joining Parties and (Y) the Joining Parties and their affiliates and each of
their respective officers, directors, employees, advisors and agents shall be
entitled to the benefits of the second paragraph of Section 5 and Sections 6, 7,
8, 9, 10 and 11 of the Commitment Letter, in each case as if each reference
therein to PNC Capital Markets, PNC Bank, we or us included a reference to the
Joining Parties.

The Joining Parties acknowledge that they have made their own credit analysis
and made their own decision to join the Commitment Letter and Joint Lead
Arrangers’ Fee Letter and issue the Additional Commitment, independently and
without reliance on any other bank. PNC Bank, the Company, and their affiliates
shall not have any liability or responsibility to the Joining Parties if the
Additional Commitment is not accepted or closed.

This letter is solely for the benefit of the Joining Parties, PNC Bank and the
Company and no other person shall obtain any rights hereunder or be entitled to
rely on, or claim reliance upon, this commitment.

The Company acknowledges that each of the Joining Parties will be acting as an
independent contractor on an arms-length basis and not as the Company’s
fiduciary, advisor or agent.

The Joining Parties understand and agree that their joining the Commitment
Letter and the Joint Lead Arrangers’ Fee Letter and the Joining Lender providing
the Additional Commitment is subject to acceptance by PNC Bank and the Company.

Each of the Joining Parties, PNC Bank and the Company, in consideration of their
mutual covenants and agreements herein contained and intending to be legally
bound hereby, covenant



--------------------------------------------------------------------------------

and agree that (i) the next-to-last paragraph of the Joint Lead Arrangers’ Fee
Letter is hereby amended by deleting the sentence “This Joint Lead Arrangers’
Fee Letter shall be governed by, and construed and interpreted in accordance
with, the laws of the Commonwealth of Pennsylvania (without regard to the
principles of conflicts of laws thereof, to the extent that the same are not
mandatorily applicable by statute and would require or permit the application of
the law of another jurisdiction).” and in its stead inserting the sentence “All
matters relating to the interpretation, construction, validity and enforcement
of this Joint Lead Arrangers’ Fee Letter shall be governed by and construed in
accordance with the internal laws of the State of New York applicable to
agreements made and to be performed entirely within such state, including
Section 5-1401 of the New York General Obligations Law.”, (ii) the first
sentence of the Section titled “Other” of the Term Sheet is hereby amended and
restated in its entirety to read “Each of the parties shall waive its right to a
trial by jury and shall submit to New York jurisdiction.”, (iii) the Section
titled “Governing Law” of the Term Sheet is hereby amended and restated in its
entirety to read “State of New York.” and (iv) Paragraph 11(a) of the Commitment
Letter is hereby amended and restated in its entirety as follows:

(a) All matters relating to the interpretation, construction, validity and
enforcement of this letter shall be governed by and construed in accordance with
the internal laws of the State of New York applicable to agreements made and to
be performed entirely within such state, including Section 5-1401 of the New
York General Obligations Law. Each party hereto consents to the nonexclusive
jurisdiction and venue of the state or federal district courts located in New
York County, New York. Each party hereto irrevocably waives, to the fullest
extent permitted by applicable law, (i) any right it may have to a trial by jury
in any legal proceeding arising out of or relating to the Commitment Letter, the
Transactions or the transactions contemplated hereby or thereby (whether based
on contract, tort or any other theory) and (ii) any objection that it may now or
hereafter have to the laying of venue of any such legal proceeding in the state
or federal courts located in New York County, New York.

This letter agreement, the Commitment Letter and the Joint Lead Arrangers’ Fee
Letter may not be amended or modified, or any provision hereof waived, except by
an instrument in writing signed by the parties hereto or thereto (including each
party that has or will join the Commitment Letter and the Joint Lead Arrangers’
Fee Letter). This letter agreement, the Commitment Letter and the Joint Lead
Arrangers’ Fee Letter set forth the entire agreement among the parties hereto
and supersede all prior understandings, whether written or oral, among the
parties hereto with respect to the matters herein and therein. This letter
agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their successors and permitted assigns, provided that this letter may
not be assigned by the Company or the Joining Parties and no rights of the
Company or the Joining Parties may be transferred and no obligations may be
delegated without the prior written consent of PNC Bank. This letter agreement
and the rights and duties of the parties hereunder shall be governed by, and
construed and interpreted in accordance with, the laws of the State of New York.
The submission to jurisdiction and waiver of jury trial provisions contained in
Section 11(a) (as such Section is amended in this letter agreement) of the
Commitment Letter are incorporated herein by reference, mutatis mutandis. The
Company agrees it will not disclose this letter agreement or the contents hereof
other than to



--------------------------------------------------------------------------------

the extent disclosure of the Commitment Letter and the contents thereof is
permitted under Section 7 of the Commitment Letter. This letter agreement may be
executed in any number of counterparts, each of which, when so executed, shall
be deemed to be an original and all of which, when taken together, shall
constitute one and the same letter. Delivery of an executed counterpart of a
signature page to this letter agreement by electronic transmission shall be as
effective as delivery of an original executed counterpart of this letter
agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

[SIGNATURE PAGE 1 of 3 – JOINDER TO COMMITMENT LETTER]

 

Very truly yours, DEUTSCHE BANK AG NEW YORK BRANCH By:  

/s/ Enrique Landaeta

Name:   Enrique Landaeta Title:   Director DEUTSCHE BANK AG NEW YORK BRANCH By:
 

/s/ Robert M. Wood, Jr.

Name:   Robert M. Wood, Jr. Title:   Director DEUTSCHE BANK SECURITIES INC. By:
 

/s/ Jackson Merchant

Name:   Jackson Merchant Title:   Managing Director DEUTSCHE BANK SECURITIES
INC. By:  

/s/ Michael Busam

Name:   Michael Busam Title:   Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE 2 OF 3 – JOINDER TO COMMITMENT LETTER]

 

Acknowledged and accepted

as of the date first above written:

 

PNC BANK, NATIONAL ASSOCIATION By:  

/s/ Tracy J. DeCock

Name:   Tracy J. DeCock Title:   Senior Vice President PNC CAPITAL MARKETS LLC
By:  

/s/ Patrick Kern

Name:   Patrick Kern Title:   Managing Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE 3 OF 3 – JOINDER TO COMMITMENT LETTER]

 

Acknowledged and accepted

as of the date first above written:

 

KOPPERS INC. By:  

/s/ Louann E. Tronsberg-Deihle

Name:   Louann E. Tronsberg-Deihle Title:   Treasurer



--------------------------------------------------------------------------------

JOINDER TO

COMMITMENT LETTER AND JOINT LEAD ARRANGERS’ FEE LETTER

May 12, 2014

PNC Capital Markets LLC

Three PNC Plaza

225 Fifth Avenue, 5th Floor

Pittsburgh, Pennsylvania 15222

Attention: Patrick Kern

 

  Re: $800,000,000 Senior Credit Facilities

Ladies and Gentlemen:

We refer to the Commitment Letter (the “Commitment Letter”) dated April 13, 2014
by and among PNC Bank, National Association, PNC Capital Markets LLC and Koppers
Inc. Capitalized terms used herein but not defined herein shall have the
meanings assigned to them in the Commitment Letter.

We are pleased to advise you of Wells Fargo Bank, NA’s (“Joining Lender”)
commitment to provide $110 million of the Credit Facilities (the “Additional
Commitment”) on the terms and subject to the conditions set forth in the
Commitment Letter. The parties hereto hereby agree that effective as of the date
hereof (A) Joining Lender hereby is and shall be deemed to be a Lender and an
Additional Commitment Party, (B) Wells Fargo Securities, LLC (“Joining Arranger”
and together with Joining Lender, “we” or “Joining Parties”) Joining Lender
hereby is and shall be deemed to be a joint lead arranger and an Additional
Commitment Party, in each case, under the Commitment Letter, (C) the Joining
Parties shall have assumed together with PNC Bank and each other Additional
Commitment Party that has or will join the Commitment Letter (each, a
“Commitment Party” and collectively, the “Commitment Parties”) the several
obligations under, and shall perform, comply with and be subject to and bound
by, severally with each other Commitment Party, each of the terms, provisions
and waivers of the Commitment Letter and (D) the Joining Parties shall be
entitled to all of the rights and remedies of a Commitment Party under each of
the terms and provisions of the Commitment Letter. The parties hereto hereby
further agree that effective as of the date hereof Joining



--------------------------------------------------------------------------------

Arranger hereby is, and shall be deemed to be, a joint lead arranger under the
Joint Lead Arrangers’ Fee Letter, and Joining Arranger shall have together with
PNC Bank and each other Additional Commitment Party that has or will join the
Joint Lead Arranger’s Fee Letter (each, a “Joint Lead Arranger” and
collectively, the “Joint Lead Arrangers”) the rights and remedies of a Joint
Lead Arranger under, each of the terms and provisions of the Joint Lead
Arrangers’ Fee Letter. For the avoidance of doubt, any determination of Majority
Lead Arrangers made under the Joint Lead Arrangers’ Fee Letter shall include
those Joint Lead Arrangers holding directly or together with their affiliates a
majority of the commitments under the Credit Facilities. The Joining Parties
acknowledge that they have heretofore received a true and correct copy of the
Commitment Letter and the Joint Lead Arrangers’ Fee Letter.

As consideration for the Additional Commitment and the agreements of the Joining
Lender hereunder, PNC Capital Markets hereby agrees that the Joining Lender
shall receive a portion of the Underwriting Fee payable to PNC Capital Markets
pursuant to the Joint Lead Arrangers’ Fee Letter, in an amount equal to 13.75%
of the balance of the Underwriting Fee remaining after deducting (i) fees paid
to the Lenders on their allocated commitment at closing and (ii) rebate of such
Underwriting Fee as provided in the Joint Lead Arrangers’ Fee Letter. Once paid
by PNC Capital Markets, except as expressly provided in the Joint Lead
Arrangers’ Fee Letter, such fee shall not be refundable under any circumstances.

The Company hereby agrees that (X) references to Arranger in clause (a) of
Annex 3 to Exhibit A of the Commitment Letter will also be references to the
Joining Parties and (Y) the Joining Parties and their affiliates and each of
their respective officers, directors, employees, advisors and agents shall be
entitled to the benefits of the second paragraph of Section 5 and Sections 6, 7,
8, 9, 10 and 11 of the Commitment Letter, in each case as if each reference
therein to PNC Capital Markets, PNC Bank, we or us included a reference to the
Joining Parties.

The Joining Parties acknowledge that they have made their own credit analysis
and made their own decision to join the Commitment Letter and Joint Lead
Arrangers’ Fee Letter and issue the Additional Commitment, independently and
without reliance on any other bank. PNC Bank, the Company, and their affiliates
shall not have any liability or responsibility to the Joining Parties if the
Additional Commitment is not accepted or closed.

This letter is solely for the benefit of the Joining Parties, PNC Bank and the
Company and no other person shall obtain any rights hereunder or be entitled to
rely on, or claim reliance upon, this commitment.

The Company acknowledges that each of the Joining Parties will be acting as an
independent contractor on an arms-length basis and not as the Company’s
fiduciary, advisor or agent.

The Joining Parties understand and agree that their joining the Commitment
Letter and the Joint Lead Arrangers’ Fee Letter and the Joining Lender providing
the Additional Commitment is subject to acceptance by PNC Bank and the Company.

Each of the Joining Parties, PNC Bank and the Company, in consideration of their
mutual covenants and agreements herein contained and intending to be legally
bound hereby, covenant



--------------------------------------------------------------------------------

and agree that (i) the next-to-last paragraph of the Joint Lead Arrangers’ Fee
Letter is hereby amended by deleting the sentence “This Joint Lead Arrangers’
Fee Letter shall be governed by, and construed and interpreted in accordance
with, the laws of the Commonwealth of Pennsylvania (without regard to the
principles of conflicts of laws thereof, to the extent that the same are not
mandatorily applicable by statute and would require or permit the application of
the law of another jurisdiction).” and in its stead inserting the sentence “All
matters relating to the interpretation, construction, validity and enforcement
of this Joint Lead Arrangers’ Fee Letter shall be governed by and construed in
accordance with the internal laws of the State of New York applicable to
agreements made and to be performed entirely within such state, including
Section 5-1401 of the New York General Obligations Law.”, (ii) the first
sentence of the Section titled “Other” of the Term Sheet is hereby amended and
restated in its entirety to read “Each of the parties shall waive its right to a
trial by jury and shall submit to New York jurisdiction.”, (iii) the Section
titled “Governing Law” of the Term Sheet is hereby amended and restated in its
entirety to read “State of New York.” and (iv) Paragraph 11(a) of the Commitment
Letter is hereby amended and restated in its entirety as follows:

(a) All matters relating to the interpretation, construction, validity and
enforcement of this letter shall be governed by and construed in accordance with
the internal laws of the State of New York applicable to agreements made and to
be performed entirely within such state, including Section 5-1401 of the New
York General Obligations Law. Each party hereto consents to the nonexclusive
jurisdiction and venue of the state or federal district courts located in New
York County, New York. Each party hereto irrevocably waives, to the fullest
extent permitted by applicable law, (i) any right it may have to a trial by jury
in any legal proceeding arising out of or relating to the Commitment Letter, the
Transactions or the transactions contemplated hereby or thereby (whether based
on contract, tort or any other theory) and (ii) any objection that it may now or
hereafter have to the laying of venue of any such legal proceeding in the state
or federal courts located in New York County, New York.

This letter agreement, the Commitment Letter and the Joint Lead Arrangers’ Fee
Letter may not be amended or modified, or any provision hereof waived, except by
an instrument in writing signed by the parties hereto or thereto (including each
party that has or will join the Commitment Letter and the Joint Lead Arrangers’
Fee Letter). This letter agreement, the Commitment Letter and the Joint Lead
Arrangers’ Fee Letter set forth the entire agreement among the parties hereto
and supersede all prior understandings, whether written or oral, among the
parties hereto with respect to the matters herein and therein. This letter
agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their successors and permitted assigns, provided that this letter may
not be assigned by the Company or the Joining Parties and no rights of the
Company or the Joining Parties may be transferred and no obligations may be
delegated without the prior written consent of PNC Bank. This letter agreement
and the rights and duties of the parties hereunder shall be governed by, and
construed and interpreted in accordance with, the laws of the State of New York.
The submission to jurisdiction and waiver of jury trial provisions contained in
Section 11(a) (as such Section is amended in this letter agreement) of the
Commitment Letter are incorporated herein by reference, mutatis mutandis. The
Company agrees it will not disclose this letter agreement or the contents hereof
other than to



--------------------------------------------------------------------------------

the extent disclosure of the Commitment Letter and the contents thereof is
permitted under Section 7 of the Commitment Letter. This letter agreement may be
executed in any number of counterparts, each of which, when so executed, shall
be deemed to be an original and all of which, when taken together, shall
constitute one and the same letter. Delivery of an executed counterpart of a
signature page to this letter agreement by electronic transmission shall be as
effective as delivery of an original executed counterpart of this letter
agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

[SIGNATURE PAGE 1 OF 3 – JOINDER TO COMMITMENT LETTER]

 

Very truly yours, WELLS FARGO BANK, NA By:  

/s/ J. Barrett Donovan

Name:   J. Barrett Donovan Title:   Senior Vice President WELLS FARGO
SECURITIES, LLC By:  

/s/ Jeffrey M. Foley

Name:   Jeffrey M. Foley Title:   Managing Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE 2 OF 3 – JOINDER TO COMMITMENT LETTER]

 

Acknowledged and accepted

as of the date first above written:

 

PNC BANK, NATIONAL ASSOCIATION By:  

/s/ Tracy J. DeCock

Name:   Tracy J. DeCock Title:   Senior Vice President PNC CAPITAL MARKETS LLC
By:  

/s/ Patrick Kern

Name:   Patrick Kern Title:   Managing Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE 3 OF 3 – JOINDER TO COMMITMENT LETTER]

 

Acknowledged and accepted

as of the date first above written:

 

KOPPERS INC. By:  

/s/ Louann E. Tronsberg-Deihle

Name:   Louann E. Tronsberg-Deihle Title:   Treasurer



--------------------------------------------------------------------------------

JOINDER TO

COMMITMENT LETTER AND JOINT LEAD ARRANGERS’ FEE LETTER

May 9, 2014

PNC Capital Markets LLC

Three PNC Plaza

225 Fifth Avenue, 5th Floor

Pittsburgh, Pennsylvania 15222

Attention: Patrick Kern

 

  Re: $800,000,000 Senior Credit Facilities

Ladies and Gentlemen:

We refer to the Commitment Letter (the “Commitment Letter”) dated April 13, 2014
by and among PNC Bank, National Association, PNC Capital Markets LLC and Koppers
Inc. Capitalized terms used herein but not defined herein shall have the
meanings assigned to them in the Commitment Letter.

We are pleased to advise you of Bank of America N.A.’s (“Joining Lender”)
commitment to provide $110 million of the Credit Facilities (the “Additional
Commitment”) on the terms and subject to the conditions set forth in the
Commitment Letter. The parties hereto hereby agree that effective as of the date
hereof (A) Joining Lender hereby is and shall be deemed to be a Lender and an
Additional Commitment Party, (B) Merrill Lynch Pierce Fenner & Smith Inc.
(“Joining Arranger” and together with Joining Lender, “we” or “Joining Parties”)
hereby is and shall be deemed to be a joint lead arranger and an Additional
Commitment Party, in each case, under the Commitment Letter, (C) the Joining
Parties shall have assumed together with PNC Bank and each other Additional
Commitment Party that has or will join the Commitment Letter (each, a
“Commitment Party” and collectively, the “Commitment Parties”) the several
obligations under, and shall perform, comply with and be subject to and bound
by, severally with each other Commitment Party, each of the terms, provisions
and waivers of the Commitment Letter and (D) the Joining Parties shall be
entitled to all of the rights and remedies of a Commitment Party under each of
the terms and provisions of the Commitment Letter. The parties hereto hereby
further agree that effective as of the date hereof Joining



--------------------------------------------------------------------------------

Arranger hereby is, and shall be deemed to be, a joint lead arranger under the
Joint Lead Arrangers’ Fee Letter, and Joining Arranger shall have together with
PNC Bank and each other Additional Commitment Party that has or will join the
Joint Lead Arranger’s Fee Letter (each, a “Joint Lead Arranger” and
collectively, the “Joint Lead Arrangers”) the rights and remedies of a Joint
Lead Arranger under, each of the terms and provisions of the Joint Lead
Arrangers’ Fee Letter. For the avoidance of doubt, any determination of Majority
Lead Arrangers made under the Joint Lead Arrangers’ Fee Letter shall include
those Joint Lead Arrangers holding directly or together with their affiliates a
majority of the commitments under the Credit Facilities. The Joining Parties
acknowledge that they have heretofore received a true and correct copy of the
Commitment Letter and the Joint Lead Arrangers’ Fee Letter.

As consideration for the Additional Commitment and the agreements of the Joining
Lender hereunder, PNC Capital Markets hereby agrees that the Joining Lender
shall receive a portion of the Underwriting Fee payable to PNC Capital Markets
pursuant to the Joint Lead Arrangers’ Fee Letter, in an amount equal to 13.75%
of the balance of the Underwriting Fee remaining after deducting (i) fees paid
to the Lenders on their allocated commitment at closing and (ii) rebate of such
Underwriting Fee as provided in the Joint Lead Arrangers’ Fee Letter. Once paid
by PNC Capital Markets, except as expressly provided in the Joint Lead
Arrangers’ Fee Letter, such fee shall not be refundable under any circumstances.

The Company hereby agrees that (X) references to Arranger in clause (a) of
Annex 3 to Exhibit A of the Commitment Letter will also be references to the
Joining Parties and (Y) the Joining Parties and their affiliates and each of
their respective officers, directors, employees, advisors and agents shall be
entitled to the benefits of the second paragraph of Section 5 and Sections 6, 7,
8, 9, 10 and 11 of the Commitment Letter, in each case as if each reference
therein to PNC Capital Markets, PNC Bank, we or us included a reference to the
Joining Parties.

The Joining Parties acknowledge that they have made their own credit analysis
and made their own decision to join the Commitment Letter and Joint Lead
Arrangers’ Fee Letter and issue the Additional Commitment, independently and
without reliance on any other bank. PNC Bank, the Company, and their affiliates
shall not have any liability or responsibility to the Joining Parties if the
Additional Commitment is not accepted or closed.

This letter is solely for the benefit of the Joining Parties, PNC Bank and the
Company and no other person shall obtain any rights hereunder or be entitled to
rely on, or claim reliance upon, this commitment.

The Company acknowledges that each of the Joining Parties will be acting as an
independent contractor on an arms-length basis and not as the Company’s
fiduciary, advisor or agent.

The Joining Parties understand and agree that their joining the Commitment
Letter and the Joint Lead Arrangers’ Fee Letter and the Joining Lender providing
the Additional Commitment is subject to acceptance by PNC Bank and the Company.

Each of the Joining Parties, PNC Bank and the Company, in consideration of their
mutual covenants and agreements herein contained and intending to be legally
bound hereby, covenant



--------------------------------------------------------------------------------

and agree that (i) the next-to-last paragraph of the Joint Lead Arrangers’ Fee
Letter is hereby amended by deleting the sentence “This Joint Lead Arrangers’
Fee Letter shall be governed by, and construed and interpreted in accordance
with, the laws of the Commonwealth of Pennsylvania (without regard to the
principles of conflicts of laws thereof, to the extent that the same are not
mandatorily applicable by statute and would require or permit the application of
the law of another jurisdiction).” and in its stead inserting the sentence “All
matters relating to the interpretation, construction, validity and enforcement
of this Joint Lead Arrangers’ Fee Letter shall be governed by and construed in
accordance with the internal laws of the State of New York applicable to
agreements made and to be performed entirely within such state, including
Section 5-1401 of the New York General Obligations Law.”, (ii) the first
sentence of the Section titled “Other” of the Term Sheet is hereby amended and
restated in its entirety to read “Each of the parties shall waive its right to a
trial by jury and shall submit to New York jurisdiction.”, (iii) the Section
titled “Governing Law” of the Term Sheet is hereby amended and restated in its
entirety to read “State of New York.” and (iv) Paragraph 11(a) of the Commitment
Letter is hereby amended and restated in its entirety as follows:

(a) All matters relating to the interpretation, construction, validity and
enforcement of this letter shall be governed by and construed in accordance with
the internal laws of the State of New York applicable to agreements made and to
be performed entirely within such state, including Section 5-1401 of the New
York General Obligations Law. Each party hereto consents to the nonexclusive
jurisdiction and venue of the state or federal district courts located in New
York County, New York. Each party hereto irrevocably waives, to the fullest
extent permitted by applicable law, (i) any right it may have to a trial by jury
in any legal proceeding arising out of or relating to the Commitment Letter, the
Transactions or the transactions contemplated hereby or thereby (whether based
on contract, tort or any other theory) and (ii) any objection that it may now or
hereafter have to the laying of venue of any such legal proceeding in the state
or federal courts located in New York County, New York.

This letter agreement, the Commitment Letter and the Joint Lead Arrangers’ Fee
Letter may not be amended or modified, or any provision hereof waived, except by
an instrument in writing signed by the parties hereto or thereto (including each
party that has or will join the Commitment Letter and the Joint Lead Arrangers’
Fee Letter). This letter agreement, the Commitment Letter and the Joint Lead
Arrangers’ Fee Letter set forth the entire agreement among the parties hereto
and supersede all prior understandings, whether written or oral, among the
parties hereto with respect to the matters herein and therein. This letter
agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their successors and permitted assigns, provided that this letter may
not be assigned by the Company or the Joining Parties and no rights of the
Company or the Joining Parties may be transferred and no obligations may be
delegated without the prior written consent of PNC Bank. This letter agreement
and the rights and duties of the parties hereunder shall be governed by, and
construed and interpreted in accordance with, the laws of the State of New York.
The submission to jurisdiction and waiver of jury trial provisions contained in
Section 11(a) (as such Section is amended in this letter agreement) of the
Commitment Letter are incorporated herein by reference, mutatis mutandis. The
Company agrees it will not disclose this letter agreement or the contents hereof
other than to



--------------------------------------------------------------------------------

the extent disclosure of the Commitment Letter and the contents thereof is
permitted under Section 7 of the Commitment Letter. This letter agreement may be
executed in any number of counterparts, each of which, when so executed, shall
be deemed to be an original and all of which, when taken together, shall
constitute one and the same letter. Delivery of an executed counterpart of a
signature page to this letter agreement by electronic transmission shall be as
effective as delivery of an original executed counterpart of this letter
agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

[SIGNATURE PAGE 1 OF 3 – JOINDER TO COMMITMENT LETTER]

 

Very truly yours, BANK OF AMERICA N.A. By:  

/s/ Joseph Flynn

Name:   Joseph Flynn Title:   Senior Vice President MERRILL LYNCH PIERCE FENNER
& SMITH INC. By:  

/s/ Henry F. Bullitt

Name:   Henry F. Bullitt Title:   Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE 2 OF 3 – JOINDER TO COMMITMENT LETTER]

 

Acknowledged and accepted

as of the date first above written:

 

PNC BANK, NATIONAL ASSOCIATION By:  

/s/ Tracy J. DeCock

Name:   Tracy J. DeCock Title:   Senior Vice President PNC CAPITAL MARKETS LLC
By:  

/s/ Patrick Kern

Name:   Patrick Kern Title:   Managing Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE 3 OF 3 – JOINDER TO COMMITMENT LETTER]

 

Acknowledged and accepted

as of the date first above written:

 

KOPPERS INC. By:  

/s/ Louann E. Tronsberg-Deihle

Name:   Louann E. Tronsberg-Deihle Title:   Treasurer